EXHIBIT 13 Portions of Southcoast Financial Corporation 2014 Annual Report to Shareholders Incorporated by Reference into December 31, 2014 Report on Form 10-K Southcoast Financial Corporation CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS Statements included in this report which are not historical in nature are intended to be, and are hereby identified as “forward looking statements” for purposes of the safe harbor provided by Section 21E of the Securities Exchange Act of 1934, as amended. Words such as “may,” “will,” “anticipate,” “assume,” “should,” “indicate,” “would,” “believe,” “contemplate,” “expect,” “seek,” “estimate,” “continue,” “plan,” “point to,” “project,” “predict,” “could,” “intend,” “target,” “potential,” and other similar words and expressions of the future identify forward-looking statements. The Company cautions readers that forward looking statements, including without limitation, those relating to the Company’s future business prospects, revenues, working capital, adequacy of the Allowance for Loan Losses, liquidity, capital needs, interest costs, income, new offices, and the economy, are subject to certain risks and uncertainties that could cause actual results to differ from those indicated in the forward looking statements, due to several important factors identified in this report, among others, and other risks and factors identified from time to time in the Company’s other reports filed with the Securities and Exchange Commission. These forward-looking statements are based on our current expectations, estimates and projections about our industry, management’s beliefs, and assumptions made by management. Such information includes, without limitation, discussions as to estimates, expectations, beliefs, plans, strategies, objectives, goals, anticipations, and intentions concerning the Company’s future financial and operating performance. These statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions that are difficult to predict, particularly in light of the fact that the Company is a relatively new company with limited operating history. Therefore, actual results may differ materially from those expressed or forecasted in such forward-looking statements. The risks and uncertainties include, but are not limited to: ● future economic and business conditions; ● lack of sustained growth and disruptions in the economy of the Greater Charleston area, including, but not limited to, falling real estate values and increasing levels of unemployment; ● government monetary and fiscal policies; ● the effects of changes in interest rates on the levels, composition and costs of deposits, loan demand, and the values of loan collateral, securities, and interest sensitive assets and liabilities; ● the effects of competition from a wide variety of local, regional, national and other providers of financial, investment, and insurance services, as well as competitors that offer banking products and services by mail, telephone, computer and/or the Internet; ● the effects of credit rating downgrades on the value of investment securities issued or guaranteed by various governments and government agencies, including the United States of America; ● credit risks; ● higher than anticipated levels of defaults on loans; ● perceptions by depositors about the safety of their deposits; ● the failure of assumptions underlying the establishment of the Allowance for Loan Losses and other estimates, including the value of collateral securing loans; ● changes in assumptions underlying allowances on deferred tax assets; ● changes in assumptions underlying, or accuracy of, analysis relating to other-than-temporary impairment of assets; ● accuracy of fair value measurements and the methods and assumptions used to estimate fair value; ● the risks of opening new offices, including, without limitation, the related costs and time of building customer relationships and integrating operations as part of these endeavors and the failure to achieve expected gains, revenue growth and/or expense savings from such endeavors; ● the effect of agreements with regulatory authorities, which restrict various activities and impose additional administrative requirements without commensurate benefits; ● changes in requirements of regulatory authorities; ● changes in laws and regulations, including tax, banking and securities laws and regulations and deposit insurance assessments; ● changes in accounting policies, rules and practices; ● changes in technology or products that may be more difficult or costly to implement, or less effective, than anticipated; ● cybersecurity risk related to our dependence on internal security systems and the technology of outside service providers, as well as the potential impacts of third party security breaches; ● the effects of war or other conflicts, acts of terrorism or other catastrophic events that may affect general economic conditions and economic confidence; ● loss of consumer or investor confidence; and ● other factors and information described in this report and in any of the other reports that we file with the Securities and Exchange Commission under the Securities Exchange Act of 1934. 1 Southcoast Financial Corporation All forward-looking statements that are made in this report are expressly qualified in their entirety by this cautionary notice. We have no obligation, and do not undertake, to update, revise or correct any of the forward-looking statements after the date of this report, or after the respective dates on which such statements otherwise are made. We have expressed our expectations, beliefs and projections in good faith and we believe they have a reasonable basis. However, we cannot assure you that our expectations, beliefs or projections will result or be achieved or accomplished. The following discussion is intended to assist you in understanding the financial condition and results of operations of Southcoast Financial Corporation and subsidiaries and should be read in conjunction with the consolidated financial statements and related notes included in this report. Many of the amounts and percentages in this section have been rounded for convenience of presentation, but actual recorded amounts have been used in computations. Accordingly, some numbers may differ slightly if recomputed using the numbers as presented. MANAGEMENT’S DISCUSSION AND ANALYSIS Overview We had net income for the year ended December 31, 2014 of $3.7 million, or $0.53 per basic share, compared to net income for the year ended December 31, 2013 of $9.1 million, or $1.28 per basic share. Net income for the year ended December 31, 2013 included an income tax benefit totaling $6.6 million, which was the result of the reversal of the valuation allowance on the Company’s deferred tax asset during the year. During 2014, improvements in the credit quality of the Company’s loan portfolio allowed the Company to record a credit to provision for loan losses of $600,000, compared to a provision for loan losses of $400,000 for 2013. As illustrated in Note 4 to the financial statements, the Company recorded net recoveries to its Allowance for Loan Losses of $161,000 during 2014, compared to net chargeoffs of $2.5 million during 2013. Additionally, nonaccrual loans totaled $5.0 million at December 31, 2014, a 49.6% decrease from total nonaccruals of $9.9 million at December 31, 2013. Finally, classified loans totaled $17.7 million at December 31, 2014, a decrease of 23.2% from total classified loans of $23.1 million at December 31, 2013. The combination of these factors reduced the Company’s required Allowance for Loan Losses, and led to the aforementioned credit to the provision for loan losses during 2014. Net interest income increased in 2014 to $14.6 million, as compared to $13.7 million for 2013, as a result of changes in the rate and volume of average earning assets and average interest bearing liabilities. Our average earning assets increased by $15.7 million in 2014. The increase was due to an $18.8 million increase in average loans, partially offset by a $3.1 million decrease in average investments and federal funds sold. The decrease in average investments and federal funds sold was primarily the result of sales and paydowns of mortgage backed securities. Securities purchases during 2014 were less than combined sales, maturities, and paydowns as a result of management’s decision to reduce the size of its securities portfolio due to the current low yield environment. The loan growth was the result of an improving economy. Net income for 2014 of $3.7 million contributed to a $6.5 million increase in average shareholders’ equity, which represented a 17.0% increase compared to 2013. Also contributing to the increase in average shareholders’ equity between the periods was a $6.6 million net tax benefit recorded in mid-2013 as a result of the reversal of the valuation allowance on the Company’s deferred tax asset. Average earning assets increased 4.1% and total net interest income increased 6.6% in 2014. Noninterest income decreased by $214,000, or 9.1%, in 2014. The decrease in noninterest income was primarily the result of a $215,000 decrease in gains on sales of mortgage loans held for sale, as the Company elected to hold for investment the majority of mortgage loans originated during 2014. 2 Southcoast Financial Corporation Management’s Discussion and Analysis Overview – (continued) Noninterest expenses decreased by $1.2 million, or 9.0%, in 2014. The decrease was partially due to a reduction of $394,000 in salaries and employee benefits between the two periods. Also contributing to the decrease in noninterest expenses was a $302,000 increase in gains on sales of other real estate owned. Finally, decreases to occupancy expense, insurance expense, and other expenses totaled $124,000, $154,000, and $134,000, respectively. The causes of these decreases are covered in the noninterest expenses discussion. Critical Accounting Policies We have adopted various accounting policies which govern the application of accounting principles generally accepted in the United States of America in the preparation of our financial statements. Our significant policies are described in the notes to the consolidated financial statements. Certain accounting policies involve significant judgments and assumptions by management which have a material impact on the carrying value of certain assets and liabilities. Management considers such accounting policies to be critical accounting policies. The judgments and assumptions used by management in these critical accounting policies are based on historical experience and other factors, which are believed to be reasonable under the circumstances. Because of the nature of the judgments and assumptions made by management, actual results could differ from these judgments and estimates, which could have a material impact on the carrying values of our assets and liabilities and our results of operations. We believe accounting policies related to investment securities, the Allowance for Loan Losses, other real estate owned, and income taxes require the most significant judgments and estimates used in preparation of our consolidated financial statements. Refer to the discussion under the captions “Investment Portfolio,” “Allowance for Loan Losses,” “Real Estate Owned” and “Income Taxes” below and to Note 1 to our consolidated financial statements for a detailed description of our estimation process and methodology related to these items. Comparison of Years Ended December 31, 2014 and 2013 Results of Operations General We had net income for the year ended December 31, 2014 of $3.7 million, or $0.53 per basic share, compared to net income for the year ended December 31, 2013 of $9.1 million, or $1.28 per basic share. We had net interest income of $14.6 million for 2014, as compared to $13.7 million for 2013. We also had noninterest income (principally earnings on Company Owned Life Insurance, service charges, gains on sale of assets, and fees and commissions) of $2.1 million in 2014 and $2.4 million in 2013. We credited the provision for loan losses $600,000 and provided $400,000 to the Allowance for Loan Losses during the years ended December 31, 2014 and 2013, respectively. We had noninterest expenses (principally salaries and benefits, occupancy, furniture and equipment, and impairment of other real estate owned) of $12.0 million in 2014 and $13.2 million in 2013. Additionally, we had income tax expense of $1.6 million during 2014, compared to an income tax benefit of $6.6 million in 2013. The net income tax benefit was due to the reversal of a valuation allowance on our deferred tax asset. See Note 13 to the current year’s audited financial statements for a full discussion of the Company’s deferred tax asset and the reasons for the reversal of the valuation allowance related to it. Net Interest Income During the year ended December 31, 2014, net interest income was $14.6 million, as compared to $13.7 million for the year ended December 31, 2013. This increase was attributable to changes in the rate and volume of average interest earning assets and average interest bearing liabilities. Average interest earning assets increased to $395.5 million in 2014 from $379.8 million in 2013. The increase in volume was primarily attributable to an $18.8 million increase in average loans, partially offset by a $3.1 million decrease in average investments and federal funds sold. The average yield on interest earning assets decreased from 4.65% to 4.62% from 2013 to 2014, while the average cost of interest bearing liabilities decreased from 1.12% to 1.03%. The net yield on average interest earning assets increased from 3.63% in 2013 to 3.71% in 2014. The increase in net yield on average interest earning assets was due to the increase in net interest income which outpaced the growth in earning assets. The increase in net interest income was due to an increase in interest income and a decrease in interest expense. Contributing to the increases in the net yield on average interest earning assets and net interest income was a $3.8 million reduction in average nonaccrual loans and other real estate owned, from $16.4 million for the year ended December 31, 2013, to $12.6 million for the year ended December 31, 2014. Nonaccrual loans and other real estate owned suppress a Company’s net interest margin, as they require funding, but do not produce interest income. When liquidated, the cash received for these assets is available to fund interest earning assets or reduce interest bearing liabilities, either of which would have the effect of increasing net interest income. 3 Southcoast Financial Corporation Management’s Discussion and Analysis Comparison of Years Ended December 31, 2013 and 2012 Net Interest Income During the year ended December 31, 2013, net interest income was $13.7 million, as compared to $13.4 million for the year ended December 31, 2012. This increase was attributable to changes in the rate and volume of average interest earning assets and average interest bearing liabilities. Average interest earning assets increased to $379.8 million in 2013 from $376.5 million in 2012. The increase in volume was primarily attributable to a $10.0 million increase in average loans, partially offset by a $6.7 million decrease in average investments and federal funds sold. The average yield on interest earning assets decreased from 4.88% to 4.65% from 2012 to 2013, while the average cost of interest bearing liabilities decreased from 1.37% to 1.12%. The net yield on average interest earning assets increased from 3.59% in 2012 to 3.63% in 2013. The moderate increase in net yield on average interest earning assets was due to the increase in net interest income which outpaced the growth in earning assets. The increase in net interest income was due to a reduction in interest expense, which exceeded the reduction in interest income. Nonperforming assets, which totaled $15.5 million and $21.3 million at December 31, 2013 and 2012, respectively, suppressed the net interest margin in both periods, as the majority of nonperforming assets consisted of nonaccrual loans and other real estate owned, which do not produce interest income. 4 Southcoast Financial Corporation Management’s Discussion and Analysis Net Interest Income – (continued) The following table sets forth, for the periods indicated, information related to our average balance sheets and average yields on assets and average rates paid on liabilities. Such yields and rates are derived by dividing income or expense by the average balance of the corresponding assets or liabilities. For the year ended For the year ended For the year ended December 31, 2014 December 31, 2013 December 31, 2012 Average Income/ Yield/ Average Income/ Yield/ Average Income/ Yield/ (Dollars in thousands) Balance Expense Rate Balance Expense Rate Balance Expense Rate Assets: Cash and Federal Funds Sold $ 12,700 $ 31 % $ 12,258 $ 31 % $ 12,334 $ 29 % Investments - taxable 39,831 952 % 42,934 936 % 48,140 1,031 % Investments - nontaxable (1) 3,921 236 % 4,332 265 % 5,773 358 % Total investments and federal funds sold 56,452 1,219 % 59,524 1,232 % 66,247 1,418 % Loans (2)(3) 339,081 17,046 % 320,286 16,425 % 310,279 16,948 % Total Earning Assets 395,533 18,265 % 379,810 17,657 % 376,526 18,366 % Other Assets 52,002 53,544 56,265 Total Assets $ 447,535 $ 433,354 $ 432,791 Liabilities: Savings and demand deposits $ 137,878 $ 651 % $ 122,844 $ 676 % $ 111,208 $ 691 % Time deposits 133,378 951 % 145,990 1,198 % 174,061 1,913 % Other borrowings 67,204 1,801 % 64,132 1,798 % 59,782 2,054 % Subordinated debt 10,310 178 % 10,310 186 % 10,310 202 % Total interest bearing liabilities/interest expense $ 348,770 3,581 % $ 343,276 3,858 % $ 355,361 4,860 % Non-interest bearing liabilities 53,828 51,661 44,892 Total Liabilities 402,598 394,937 400,253 Equity 44,937 38,417 32,538 Total Liabilities and Equity $ 447,535 $ 433,354 $ 432,791 Net interest income/margin (4) $ 14,684 % $ 13,799 % $ 13,506 % Net interest spread (5) % % % (1) Yield is calculated on a tax equivalent basis. (2) Does not include nonaccruing loans. (3) Income includes loan fees of $676,000 in 2014, $577,000 in 2013, and $771,000 in 2012. (4) Net interest income divided by total earning assets (5) Total interest earning assets yield less interest bearing liabilities rate. 5 Southcoast Financial Corporation Management’s Discussion and Analysis Net Interest Income – (continued) The following table presents changes in our net interest income which are primarily a result of changes in the volumes (change in volume times old rate), changes in rates (change in rate times old volume), and changes in rate/volume (change in rate times the change in volume) of our interest earning assets and interest bearing liabilities. Analysis of Change in Net Interest Income For the Year ended December 31, 2014 versus the year ended December 31, 2013 (1) For the Year ended December 31, 2013 versus the year ended December 31, 2012 (1) (Dollars in thousands) Volume Rate Net Change Volume Rate Net Change Cash and Federal funds sold $ 1 $ (1 ) $ - $ - $ 2 $ 2 Investments - taxable ) 83 16 ) 17 ) Investments - non taxable (2) ) (4 ) ) ) (4 ) ) Total investments and federal funds sold ) 78 ) ) 15 ) Net loans (3)(4) 964 ) 621 547 ) ) Total interest income 873 ) 608 346 ) ) Savings deposits $ 83 $ ) $ ) $ 72 $ ) $ ) Time deposits ) Other borrowings 86 ) 3 149 ) ) Subordinated Debt - (8 ) (8 ) - ) ) Total interest expense 66 ) Net interest income $ 807 $ 78 $ 885 $ 433 $ ) $ 293 (1) Volume - rate changes have been allocated to each category on a consistent basis between rate and volume. (2) Yield is calculated on a tax equivalent basis. (3) Includes loan fees of $676,000 in 2014, $577,000 in 2013, and $771,000 in 2012. (4) Does not include nonaccruing loans. During 2015, management expects changes in interest rates to have little effect on the Company’s net interest income. Therefore, any improvements in net interest income for 2015 are expected to be largely the result of increases in volume and changes in the mix of interest-earning assets and liabilities. Additionally, any further reductions in overall levels of average nonperforming assets would provide margin improvement, as the proceeds from disposal of these assets could be invested into interest bearing assets or utilized to repay interest bearing liabilities as they come due. Management expects to continue to use aggressive marketing strategies to increase our bank's market share for both deposits and quality loans within its service areas in the greater Charleston, South Carolina, metropolitan area. These strategies involve offering attractive interest rates and continuing our Bank's commitment to providing outstanding customer service. However, until demand for loans to qualified borrowers increases, increases in loans are likely to be modest. Market Risk - Interest Rate Sensitivity Market risk is the risk of loss from adverse changes in market prices and rates. Our market risk arises principally from interest rate risk inherent in our lending, deposit, and borrowing activities. Management actively monitors and manages our interest rate risk exposure. Although we manage other non-market risks, such as credit quality and liquidity risk in the normal course of business, management considers interest rate risk to be our most significant market risk that could potentially have the largest material effect on our financial condition and results of operations. Other types of market risk such as foreign currency exchange risk and commodity price risk do not affect us directly. 6 Southcoast Financial Corporation Management’s Discussion and Analysis Market Risk - Interest Rate Sensitivity – (continued) Achieving consistent growth in net interest income is the primary goal of our asset/liability function. We attempt to control the mix and maturities of assets and liabilities to achieve consistent growth in net interest income despite changes in market interest rates. We seek to accomplish this goal while maintaining adequate liquidity and capital. We believe our asset/liability mix is sufficiently balanced so that the effect of interest rates moving in either direction is not expected to be material over time. Interest rate sensitivity management is concerned with the timing and magnitude of repricing assets compared to liabilities and is an important part of asset/liability management. It is the objective of interest rate sensitivity management to generate stable growth in net interest income and to control the risks associated with interest rate movement. Management constantly reviews interest rate risk exposure and the expected interest rate environment so that adjustments in interest rate sensitivity can be made in a timely manner. Our Bank’s Asset/Liability Committee uses a simulation model to assist in achieving consistent growth in net interest income while managing interest rate risk. The model takes into account interest rate changes as well as changes in the mix and volume of assets and liabilities. The model simulates our Bank’s balance sheet and income statement under several different rate scenarios. The model’s inputs (such as interest rates and levels of loans and deposits) are updated on a quarterly basis in order to obtain the most accurate forecast possible. The forecast presents information over a twelve-month period. It reports a base case in which interest rates remain flat and variations that occur when rates increase or decrease 100, 200, 300, and 400 basis points. According to the model, as of December 31, 2014, our Bank is positioned so that net interest income would decrease $216,000 and net income would decrease $140,000 if rates were to rise 100 basis points in the next twelve months. Conversely, net interest income would increase $120,000, and net income would increase $78,000 if interest rates were to decline 100 basis points in the next twelve months. The potential volatility suggested by these hypothetical interest rate movements is considered to be low and is well within the Bank’s policy limits for such scenarios. Given the Federal Funds target rate of between 0 and 25 basis points at December 31, 2014, management considers a substantial decline in interest rates highly unlikely. Computation of prospective effects of hypothetical interest rate changes are based on numerous assumptions, including relative levels of market interest rates and loan prepayments, and should not be relied upon as indicative of actual results. Further, the computations do not contemplate any actions our Bank could undertake in response to changes in interest rates or the effects of responses by others, including borrowers and depositors. The “Interest Sensitivity Analysis” below indicates that, on a cumulative basis through twelve months, repricing rate sensitive liabilities exceeded rate sensitive assets, resulting in a liability sensitive position at December 31, 2014 of $ 124.9 million for a cumulative gap ratio of (29.29%). When interest sensitive liabilities exceed interest sensitive assets for a specific repricing "horizon," a negative interest sensitivity gap occurs. The gap is positive when interest sensitive assets exceed interest sensitive liabilities. For a bank with a negative gap, such as our Bank, rising interest rates would be expected to have a negative effect on net interest income and falling rates would be expected to have the opposite effect. However, as noted above, our simulation model indicates that rising rates would have a relatively minor negative effect on our net interest income. The simulation model differs from the “Interest Rate Sensitivity Analysis” primarily in its assumptions related to interest bearing transaction accounts, savings and money market accounts, and time deposits. The simulation model assumes that a change of 100 basis points in an indexed interest rate, such as the Federal Funds rate, would produce only a fractional change in rates paid on these types of deposit accounts, and these changes would not be immediate, but would lag behind the market rate changes. Due to the sophistication of the inputs and assumptions used in our simulation model, we believe that it produces more realistic outcomes of potential interest rate scenarios than the “Interest Rate Sensitivity Analysis.” The table below reflects the balances of interest-earning assets and interest-bearing liabilities at the earlier of their repricing or maturity dates. Interest-earning deposits in other banks are reflected at the deposits' maturity dates. Loans not accruing interest are not included in the table. Repurchase agreements, Federal Home Loan Bank borrowings and subordinated debt (collectively, Other borrowings) are reflected in the earliest contractual repricing interval due to the immediately available nature of these funds. Interest-bearing liabilities with no contractual maturity, such as interest-bearing transaction accounts and savings deposits, are reflected in the earliest repricing interval due to contractual arrangements which give management the opportunity to vary the rates paid on these deposits within a 30-day or shorter period. However, our Bank is under no obligation to vary the rates paid on those deposits within any given period. Fixed rate time deposits are reflected at their contractual maturity dates. Fixed rate advances are reflected at their contractual maturity dates, and variable rate advances are reflected in the earliest repricing interval because they were borrowed under the daily rate credit option, and reprice daily. Fixed rate advances with conversion features that may become variable rate are reflected at the earlier of their repricing or maturity dates. 7 Southcoast Financial Corporation Management’s Discussion and Analysis Market Risk - Interest Rate Sensitivity – (continued) Interest Sensitivity Analysis December 31, 2014 (Dollars in thousands) Within Three Months After Three Through Twelve Months One Through Five Years Greater Than Five Years Total Assets Interest earning assets: Interest earning deposits in other banks $ $ - $ - $ - $ Investment securities Loans held for sale - Loans (1) Total Earning Assets $ Liabilities Interest bearing liabilities: Interest bearing transaction accounts $ $ - $ - $ - $ Savings and money market - - - Time deposits - $100,000 and over - Other time deposits - Total interest bearing deposits $ $ $ - $ Other borrowings - Total interest bearing liabilities $ Interest sensitivity gap $ ) $ $ $ Cumulative interest sensitivity gap $ ) $ ) $ ) $ Ratio of cumulative gap to earning assets -38.35 % -29.29 % -24.07 % % Does not include nonaccruing loans. Provision for Loan Losses The Allowance for Loan Losses, established through charges to the provision for loan losses, allows for estimated loan losses inherent in our loan portfolio. Loan losses or recoveries are charged or credited directly to the allowance. The level of the allowance is based on management's judgment of the amount needed to maintain an allowance adequate to provide for probable losses in the loan portfolio as of the balance sheet date, though the exact amount of such losses and, in some cases, the specific loans cannot yet be identified. We credited the provision for loan losses $600,000 and provided $400,000 to the allowance during the years ended December 31, 2014 and 2013, respectively. We believe the Allowance for Loan Losses adequately reserved for probable incurred losses for each of these periods. See “Allowance for Loan Losses” below. Noninterest Income Noninterest income, which consists primarily of service fees on deposits, gains and fees on loans sold, other fee income, company owned life insurance earnings, and gains on sales of securities and fixed assets, totaled approximately $2.1 million for the year ended December 31, 2014, as compared to approximately $2.4 million for the year ended December 31, 2013, a decrease of approximately $214,000. The decrease in noninterest income was primarily the result of a $215,000 decrease in gains on sales of mortgage loans held for sale, as the Company elected to hold for investment the majority of mortgage loans originated during 2014. In the event of rising interest rates in the future, these retained loans would pose interest rate risk due to their long maturities and low rates. However, the impact of rising rates on these loans is included in the Company’s previously discussed Interest Sensitivity Analysis, which models relatively stable net interest income during periods of rising rates. 8 Southcoast Financial Corporation Management’s Discussion and Analysis Noninterest Expenses Noninterest expenses, which consist primarily of salaries and employee benefits, occupancy, furniture and equipment, insurance expenses, and costs associated with other real estate owned, totaled $12.0 million for the year ended December 31, 2014, as compared to $13.2 million for the year ended December 31, 2013, a decrease of $1.2 million. The decrease was partially due to a reduction of $394,000 in salaries and employee benefits between the two periods. This reduction was primarily the result of a $271,000 reduction to employee life insurance expense and a $160,000 decrease to bonus expense, partially offset by regular salary increases. The reduction to employee life insurance expense was the result of the sale of a life insurance policy covering the Company’s Chief Executive Officer to the Chief Executive Officer. The proceeds of $271,000 from the sale of the policy were applied as a credit to life insurance expense, as they represented a partial refund of previous premiums paid. Gains on sales of other real estate owned, which are reported as credits to noninterest expense, increased by $302,000 between the periods. Insurance expense decreased by $154,000 during 2014, primarily as the result of lower FDIC insurance expense. FDIC insurance premiums decreased by $158,000 during 2014 primarily due to the improved credit profile of the Company’s loan portfolio. Occupancy expenses decreased by $124,000 during 2014 mainly due to an increase of $106,000 in rental income derived from premises, reported as an offset to occupancy expense. Other expenses decreased by approximately $134,000 during 2014. Of this amount, $104,000 related to amortization expense on software which became fully amortized during 2013. Income Taxes We recorded income tax expense of $1.6 million during 2014, compared to an income tax benefit of $6.6 million in 2013. The income tax benefit was due to the reversal of a valuation allowance on our deferred tax asset. A deferred tax asset represents the difference in the timing of certain items of income and expense (principally provision for loan losses and depreciation) which are included in one reporting period for financial accounting purposes and another for income tax purposes. See Note 13 to the current year’s audited financial statements for a full discussion of the Company’s deferred tax asset and the reasons for the reversal of the related valuation allowance. 9 Southcoast Financial Corporation Management’s Discussion and Analysis Financial Condition Investment Portfolio As of December 31, 2014, our available-for-sale investment portfolio comprised approximately 7.40% of our total assets. The following table summarizes the carrying value amounts of available-for-sale securities we held at December 31, 2014, 2013, and 2012. All securities are held available-for-sale and are stated at estimated fair value. Securities Portfolio Composition December 31, 2014 2013 2012 (Dollars in thousands) Amortize d Cost Net Unrealized Holding Gain/ (Loss) Fair Value Amortize d Cost Net Unrealized Holding Gain/ (Loss) Fair Value Amortize d Cost Net Unrealized Holding Gain/ (Loss) Fair Value Available-for Sale Mortgage-backed securities Government sponsored Enterprises (1) $ $ 23 $ $ $ ) $ U.S. States and political subdivisions Other Investments (2) Total $ $ ) $ $ $ ) $ $ 46,612 $ ) $ Includes securities secured by pools of mortgages from various issuers, including FNMA and FHLMC Includes trust preferred and other equity securities. The unrealized loss attributable to Other Investments for December 31, 2014 primarily relates to our investments in two pooled trust preferred securities. The table below outlines these investments. (Dollars in thousands) Interest Tax Security Credit Payment Equivalent Unrealized Description Tranche Status Book Yield Book Value Holding Loss Fair Value ALESCO 9A A2 Active 1.17% $ $ $ PreTSL 27 C1 PIK 1.32% $ The value of these securities has been adversely affected by a lack of liquidity in the market for these securities as well as the current coupon interest rates on the securities. The book yields on these securities represent a combination of the coupon interest rates and accretive discounts on these securities. These securities pay variable rates of interest based on three month LIBOR. The current tax equivalent book yields shown above reflect three month LIBOR at December 31, 2014. Current market rates of interest for capital borrowings vary based on issuer, but the tax equivalent book yields reflected in the above table are significantly lower than current market rates for such borrowings. The first security above is currently paying interest and has excess subordination of 26.77%. This means that, for the credit tranche owned by the Company, the total dollar value of performing issuers in the pool exceeds total Class A notes outstanding by 26.77%. Accordingly, the Company is receiving contractual interest payments on these securities. Based on the over collateralized position of this security and the current nature of its interest payments this security was deemed not to have other than temporary impairment, as projected cash flows support the book value of the security. 10 Southcoast Financial Corporation Management’s Discussion and Analysis Securities Portfolio Composition – (continued) The second security above is a Class C note and is currently receiving payment in kind (PIK) interest. This means that in lieu of cash interest payments, interest is being capitalized and added to the Company’s principal investment in the security. Class A note holders of this security have had their principal paid down and currently satisfy their over collateralization requirements. The Class A notes are currently receiving cash payments of contractual interest. The Class B Notes have begun to receive principal payments to meet their over collateralization requirements. If and when these requirements are met by the Class B notes, the Class C Notes will begin to receive principal payments to meet their over collateralization requirements, followed by the Class D Notes. Management has engaged a third party firm specializing in securities valuations to evaluate this security’s principal and PIK interest for potential other-than-temporary impairment. This firm performed a discounted cash flow analysis through December 2037, the date of maturity for this security, which showed approximately $176,000 of credit loss as of March 31, 2011. This analysis was performed with relevant assumptions about projected default probabilities for the underlying issuers in this security. However, management has discontinued accrual of interest on this security due to the PIK interest on the security and the overall credit deterioration in the security. If the underlying issuers in this security show additional financial deterioration, the Company may recognize other than temporary impairment in the future. See Note 3 to the audited financial statements for further information about these securities. The following table presents maturities and weighted average yields of securities available-for-sale at December 31, 2014. Available-for-sale securities are stated at estimated fair value. There were no available-for-sale securities with maturities in time periods not presented in the table. Equity securities have no maturity and are shown as a separate category. Maturities for mortgage-backed securities are not listed due to their tendency to have frequent prior to maturity paydowns. Securities Portfolio Maturities and Yields December 31, 201 4 (Dollars in Thousands) Fair Value Yield Government sponsored enterprises Mortgage backed $ % U.S. States and political subdivisions Due from five to ten years % Due after ten years % Total $ % Other investments Due after ten years $ % Equity securities with no maturities or stated yields 4,139 - Total $ Yields are calculated on a tax equivalent basis. Loan Portfolio Management believes the loan portfolio is adequately diversified. The loan portfolio is not concentrated in loans to any single borrower or a relatively small number of borrowers. The only concentrations of loans to classes of borrowers or industries that would be similarly affected by economic conditions of which management is aware are for residential mortgage loans, commercial real estate loans, and construction and land development loans geographically concentrated in the Company’s market area. The Company does not make foreign loans. Because we operate a community bank, nearly all of the loans are to borrowers in, or secured by real estate located in, or near, our market area. See Note 1 to Consolidated Financial Statements, “Concentration of Credit Risk,” for further information. 11 Southcoast Financial Corporation Management’s Discussion and Analysis Loan Portfolio – (continued) The amounts of loans outstanding are shown in the following table according to type of loan for the following dates: Loan Portfolio Composition December 31, (Dollars in Thousands) Real estate secured loans: Residential 1-4 Family $ Multifamily Commercial Construction Total real estate secured loans Commercial and Industrial Consumer Other Total Gross Loans Allowance for Loan Losses ) $ A certain degree of risk is inherent in the extension of credit. Management has established loan and credit policies designed to control both the types and amounts of risks assumed and to ultimately minimize losses. Such policies include limitations on loan-to-collateral values for various types of collateral, requirements for appraisals of real estate collateral, problem loan management practices and collection procedures, and nonaccrual and charge-off guidelines. Commercial loans primarily represent loans made to businesses and may be made on either a secured or an unsecured basis. Approximately 30.19% of our bank's loan portfolio at December 31, 2014 was comprised of commercial loans, 79.97% of which were secured by real estate (shown in the table above as “Real Estate Secured Loans – Commercial”). Commercial loans not secured by real estate were classified as “Commercial and Industrial,” as set forth in the table above. When taken, collateral on loans not secured by real estate may consist of liens on receivables, equipment, inventories, furniture and fixtures and other business assets. Commercial loans are usually made to businesses to provide working capital, expand physical assets or acquire assets. Commercial loans will generally not exceed a 20-year maturity and will usually have regular amortization payments. Commercial loans to most business entities require guarantees of their principals. Commercial lending involves significant risk because repayment usually depends on the cash flows generated by a borrower's business, and the debt service capacity of a business can deteriorate because of downturns in national and local economic conditions, as well as situations particular to a borrower’s business or industry. Initial and continuing financial analysis of a borrower's financial information is required to control this risk. Construction and land development loans represent 7.98% of the loan portfolio and typically consist of financing for the construction of 1-4 family dwellings and some non-farm, non-residential real estate. Usually, loan-to-value ratios are not to exceed 80%, and permanent financing commitments are required prior to the advancement of loan proceeds. Included in total real estate construction and land development loans at December 31, 2014, were $9.5 million in residential construction loans, $2.4 million in residential land development loans, $4.9 million in residential lot loans, $3.0 million in commercial lot loans, $1.1 million in other commercial construction loans, $1.8 million in loans secured by raw land, and $6.3 million in other commercial purpose land loans. Residential real estate loans comprised approximately 59.73% of our Bank's loan portfolio at December 31, 2014. Residential real estate loans consist mainly of first and second mortgage loans on single family homes, with some multifamily real estate loans. First mortgage loans comprised approximately 92.12% of total residential real estate loans at December 31, 2014. Loan-to-value ratios for these instruments are generally not to exceed 80%. 12 Southcoast Financial Corporation Management’s Discussion and Analysis Loan Portfolio Composition– (continued) Total loans outstanding increased by $32.2 million between December 31, 2013 and December 31, 2014. This increase is attributable to increases of approximately $29.1 million in residential 1–4 family loans, $7.9 million in commercial real estate loans, and $300,000 in consumer loans, partially offset by a decrease of $5.1 million in construction and land development loans. During 2014, the Company recorded net recoveries of $161,000 to its Allowance for Loan Losses, and transferred $747,000 of foreclosed loans into other real estate owned. As discussed in Note 6 to the audited financial statements, the Company made loans totaling approximately $1.5 million and $2.2 million to facilitate the sale of other real estate owned during 2014 and 2013, respectively. During 2014, the Company recognized gains on Company financed sales of other real estate owned totaling $337,000 that were previously deferred due to inadequate borrower down payments. During 2013, the Company realized deferred gains of $66,000 on sales of other real estate owned. Maturity and Interest Sensitivity Distribution of Loans The following table sets forth the maturity distribution of our loans, by type, at December 31, 2014, as well as the type of interest requirement on such loans. (Dollars in Thousands) One Year or Less Over One Year Through Five Years Over Five Years Total Real estate secured loans: Residential 1-4 Family $ $ 13,332 $ $ Multifamily - 2,809 Commercial Construction Total real estate secured loans Commercial and Industrial Consumer Other 16 74 $ $ $ 280,345 $ Predetermined rate, maturity greater than one year - $ 39,148 $ 140,128 $ 179,276 Variable rate or maturity within one year $ $ 20,845 $ 140,217 $ 184,872 Nonperforming Loans And Other Problem Assets When a loan is 90 days past due on interest or principal or there is serious doubt as to collectability, the accrual of interest income is generally discontinued unless the estimated net realizable value of collateral is sufficient to assure the likelihood of collection of the principal balance and accrued interest. When the collectability of a significant amount of principal is in serious doubt, the principal balance is reduced to the estimated fair value of collateral by a charge-off to the Allowance for Loan Losses, and any subsequent collections are credited first to the remaining principal balance and then to the Allowance for Loan Losses as a recovery of the amount charged off. A nonaccrual loan is not returned to accrual status unless principal and interest are current and the borrower has demonstrated the ability to continue making payments as agreed. When a loan’s terms have been modified from the original note and the modified terms represent a concession made by the Company due to a borrower’s financial difficulty, a troubled debt restructuring exists. Troubled debt restructurings contain terms the Company would not customarily offer in the ordinary course of business. See Notes 1 and 4 to the audited financial statements for additional information about nonperforming loans and other problem assets. At December 31, 2014, we had $5.0 million of nonaccrual loans, no loans 90 days or more past due and still accruing interest, and $3.9 million of troubled debt restructurings, $3.3 million of which were also included in nonaccrual loans. The gross interest income which would have been recorded under the original terms of the nonaccrual loans amounted to approximately $312,000 in 2014. No interest on nonaccruing loans was included in net income for 2014. No interest income on loans 90 days or more past due was recognized during 2014. The gross interest income that would have been recognized according to the original loan terms on loans that are troubled debt restructurings during 2014 and 2013 totaled approximately $38,000 and $27,000, respectively; actual interest income recognized on these loans according to the restructured terms totaled $11,000 and $27,000, respectively. 13 Southcoast Financial Corporation Management’s Discussion and Analysis Nonperforming Loans And Other Problem Assets – (continued) The following table presents information on nonperforming loans and real estate acquired in settlement of loans: December 31, (Dollars in Thousands) 2014 2013 2012 2011 2010 Nonperforming loans: Nonaccrual loans $ 4,969 $ 9,854 $ 9,714 $ 21,268 $ 19,613 Past due 90 days or more - 44 Accruing restructured loans Total nonperforming loans Real estate acquired in settlement of loans Total nonperforming assets $ 9,268 $ 15,508 $ 21,326 $ $ Nonperforming assets as a percentage of loans and other real estate owned % Allowance for loan losses as a percentage of nonperforming loans % The declining levels of nonperforming loans and nonperforming assets during 2014 and 2013 compared to the prior periods presented in the above table reflect a steady recovery from the effects of the severe economic downturn which began in 2008. This downturn impacted developers, builders, and others associated with the real estate business most significantly, but also impacted local businesses and consumers, as unemployment levels were elevated and consumer spending was negatively impacted throughout this timeframe. As real estate values have risen and unemployment rates have fallen over the last several years, the Company has experienced considerable asset quality improvement. Further reductions to the Company’s nonperforming assets likely depend on a continuance of these positive economic trends. The Company’s total nonaccrual loans at December 31, 2014 and 2013 included loans with partial charge offs totaling $621,000 and $1.5 million, respectively. These amounts are detailed in Note 4 to the audited financial statements. Potential Problem Loans Management identifies and maintains a list of potential problem loans. These are loans with risk grades of 7 (substandard) that are actively accruing interest and are not past due 90 days or more. A loan is added to the potential problem list when management becomes aware of information about possible credit problems of the borrower which raises doubt about the borrower’s ability to continue to comply with current loan repayment terms. At December 31, 2014 potential problem loans totaled $12.0 million, a decrease of $700,000 when compared to potential problem loans of $12.7 million at December 31, 2013. A description of loan risk grades is included in the “Allowance for Loan Losses” portion of this discussion. Approximately $11.5 million of December 31, 2014 problem loans represented loans secured by real estate, compared to $11.7 million of problem loans at December 31, 2013. Management closely tracks the current values of real estate collateral when assessing the collectability of potential problem loans secured by real estate. 14 Southcoast Financial Corporation Management’s Discussion and Analysis Allowance for Loan Losses The Allowance for Loan Losses is increased by provisions which are direct charges to operating expense. Losses on loans are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed. Recoveries of previously charged off loans, are credited to the allowance. Sales of other real estate owned do not impact the Allowance for Loan Losses, and any gains or losses as a result of these sales are accounted for separately in noninterest expenses. In reviewing the adequacy of the Allowance for Loan Losses, management considers the historical loan losses we experienced, current economic conditions affecting the ability of our borrowers to repay, the volume of loans and the trends in delinquent, nonaccrual, and potential problem loans, information about specific borrower situations, and the quality and value of collateral securing nonperforming and problem loans, and other factors. After charging off all known losses, management considers the Allowance for Loan Losses adequate to cover its estimate of inherent losses in the loan portfolio as of December 31, 2014. In calculating the amount required for the Allowance for Loan Losses, management applies a consistent methodology that is updated quarterly and is designed in accordance with generally accepted accounting principles and regulatory guidance. The methodology utilizes the loan risk grading system outlined below and detailed loan reviews to assess credit risks and the overall quality of the loan portfolio. Also, the calculation provides for management's assessment of trends in national and local economic conditions that might affect the general quality of the loan portfolio. Regulators review the adequacy of the Allowance for Loan Losses as part of their examination of our Bank and may require adjustments to the allowance based upon information available to them at the time of the examination. During 2014, the Company had $161,000 in net recoveries to the Allowance for Loan Losses. The Company credited the loan loss provision for $600,000 during the year due to the net recoveries, lower delinquencies, lower levels of classified and nonaccrual loans. At December 31, 2014 the Allowance for Loan Losses totaled $5.6 million. Our Allowance for Loan Losses has a general reserve component and a specific reserve component. The general reserve is allocated to pools of loans based on loan type, with each loan type assigned a reserve percentage. The reserve percentage is based on historical charge-off percentages and economic risk factors indexed for current delinquency rates for each loan type. Historical charge-offs are calculated by taking an average of the Company’s most recent four or eight quarter loss experience. At December 31, 2014, the Company used a twelve quarter loss history. Economic risk factors considered in the calculation include loans with loan to value ratios higher than policy guidelines, adjustable and variable rate loans, which can experience repayment stress during times of rising interest rates, growth in the loan portfolio, lending personnel changes, and incomplete loan documentation. The Company uses a weighted degree of risk for each of these factors based on the levels of delinquency for each loan type. As noted above, the Company uses a numerical grading system from 1 to 9 to assess the credit risk inherent in its loan portfolio, with Grade 1 loans having the lowest credit risk and Grade 9 loans having the highest credit risk. Loans with credit grades from 1 to 5 are considered passing grade, or acceptable, loans. Loans with grades from 6 to 9 are considered to have less than acceptable credit quality. Generally, impaired loans have credit grades of 7 or higher. Following is a listing and brief description of the various risk grades. The grading of individual loans may involve the use of estimates. Grade Description 1 Loans secured by cash collateral. 2 Loans secured by readily marketable collateral. 3 Top quality loans with excellent repayment sources and no significant identifiable risk of collection. 4 Acceptable loans with adequate repayment sources and little identifiable risk of collection. 5 Acceptable loans with signs of weakness as to repayment or collateral, but with mitigating factors that minimize the risk of loss. 6 Watch List or Special Mention loans with underwriting tolerances and/or exceptions with no mitigating factors that may, due to economic or other factors, increase the risk of loss. 7 Classified substandard loans inadequately protected by the paying capacity or worth of the obligor, or of the collateral, and with weaknesses that jeopardize the liquidation of the debt. 8 Classified doubtful loans in which collection or liquidation in full is highly improbable. 9 Classified loss loans that are uncollectible and of such little value that continuance as an asset is not warranted. 15 Southcoast Financial Corporation Management’s Discussion and Analysis Allowance for Loan Losses – (continued) The general reserve calculation described above accounts for repayment risk that is allocable to all loans within each loan type. There are additional risks that apply only to certain pools of loans that are not segregated by loan type. These risk factors relate to certain higher risk loans such as variable rate loans and loans with excessive loan to value ratios, capital concentrations by collateral type, and new loan production levels. A reserve for these factors is calculated using a standard methodology and is included in the other general reserves portion of the calculation and combined with the result of the calculations described above and the total unallocated Allowance for Loan Losses to arrive at the total general reserve. The unallocated portion of the general reserve totaled approximately $319,000 and $485,000 at December 31, 2014 and 2013, respectively. These amounts provide reserves against environmental factors such as continued higher than normal unemployment, home price deterioration, and continued weakness in commercial real estate caused by higher vacancy rates and the lower resultant rental rates that can lead to additional levels of losses in our loan portfolio. They also provide reserves for portfolio risk factors not specifically identified by the general reserve calculation, such as chronic slow paying loans exhibiting borrower stress that are not delinquent at the end of any given month, and therefore are not captured in the delinquency risk factor. The specific reserve calculation is comprised of loans evaluated for impairment on an individual basis. Generally, management evaluates an individual loan for impairment when a loan or group of related loans exceeds $250,000 and we do not expect to receive contractual principal and interest payments in accordance with the note. Generally, these loans have internal risk classifications of 7, 8, or 9, as seen in the chart above. The amount of impairment, and therefore, the required reserve, is the difference, if any, between the principal balance of the loan and the fair value of the most likely payment source, which is generally the liquidation of the underlying collateral, but may also include the present value of expected future cash flows or the loan’s observable market price. Collateral fair value is determined based on the most recent appraisal available, adjusted to account for the age of the appraisal, estimated selling costs, and estimated holding period costs. An additional discount is also calculated based on the presumption that the collateral will be bank owned. The amounts of these discounts vary among properties based on property type, estimated time to sell, and any other factors of which management may be aware. Loans evaluated for impairment on an individual basis are not evaluated as part of the general reserve calculation. The tables below show the allocation of the Company’s Allowance for Loan Losses by loan type and by general reserve and specific reserve for the years ended December 31, 2014, 2013, 2012, 2011, and 2010. Detail of Allowance for Loan Losses Allocation Year Ended December 31, 201 4 General Reserve Specific Reserve Total Percentage of Total (Dollars in thousands) Construction and Land Development $ $ - $ % 1-4 Family Residential 63 Multifamily Residential 61 - 61 Commercial Real Estate - Commercial and Industrial - Consumer and Other 32 - 32 Other General Reserves - Unallocated - Total Allowance $ $ 63 $ % Southcoast Financial Corporation Management’s Discussion and Analysis Allowance for Loan Losses – (continued) Year Ended December 31, 2013 General Reserve Specific Reserve Total Percentage of Total (Dollars in thousands) Construction and Land Development $ $ 8 $ % 1-4 Family Residential Multifamily Residential 49 9 58 Commercial Real Estate - Commercial and Industrial - Consumer and Other 24 - 24 Other General Reserves - Unallocated - Total Allowance $ $ $ % Year Ended December 31, 2012 General Reserve Specific Reserve Total Percentage of Total (Dollars in thousands) Construction and Land Development $ $ 94 $ % 1-4 Family Residential Multifamily Residential 39 - 39 Commercial Real Estate 76 Commercial and Industrial 39 Consumer and Other 55 - 55 Other General Reserves - Unallocated - Total Allowance $ $ $ % Year Ended December 31, 2011 General Reserve Specific Reserve Total Percentage of Total (Dollars in thousands) Construction and Land Development $ $ 8 $ % 1-4 Family Residential Multifamily Residential Commercial Real Estate Commercial and Industrial - Consumer and Other 41 - 41 Other General Reserves - Unallocated - Total Allowance $ $ $ % 16 Southcoast Financial Corporation Management’s Discussion and Analysis Allowance for Loan Losses – (continued) Year Ended December 31, 2010 General Reserve Specific Reserve Total Percentage of Total (Dollars in thousands) Construction and Land Development $ $ $ % 1-4 Family Residential Multifamily Residential 69 Commercial Real Estate Commercial and Industrial - Consumer and Other - Other General Reserves - Unallocated - Total Allowance $ $ $ % 17 Southcoast Financial Corporation Management’s Discussion and Analysis Allowance for Loan Losses – (continued) The table, "Historical Loan Loss Experience," summarizes loan balances at the end of each period indicated, averages for each period, changes in the allowance arising from charge-offs and recoveries, and additions to the allowance which have been charged to expense. Historical Loan Loss Experience Year Ended December 31, 4 3 (Amounts in thousands) Total Loans Outstanding at end of period $ 319,739 $ 336,449 Average amount of loans outstanding $ Balance of Allowance for Loan Losses at beginning of year $ 6,041 $ 8,159 $ 10,691 $ 9,513 $ 10,042 Loans charged off Construction and Land Development 114 972 617 4,021 2,292 1-4 Family Residential 52 388 1,968 1,119 1,327 Multifamily Residential - - 502 50 Commercial Real Estate 2,116 805 Commercial and Industrial 42 1,263 65 1,464 63 Consumer and Other 1 86 54 28 132 Total Chargeoffs 523 3,132 3,587 9,250 4,669 Recoveries of loans previously charged off Construction and Land Development 21 32 67 124 33 1-4 Family Residential 46 499 64 125 22 Multifamily Residential 11 1 18 - - Commercial Real Estate 342 3 1 30 256 Commercial and Industrial 218 13 23 125 23 Consumer and Other 46 66 2 1 5 Total Recoveries 684 614 175 405 339 Net charge-offs ) 2,518 3,412 8,845 4,330 Additions to allowance charged to expense ) 400 880 10,023 3,801 Balance of Allowance for Loan Losses at end of year $ 5,602 $ 6,041 $ 8,159 $ 10,691 $ 9,513 Ratios Net charge-offs during period to average loans outstanding during period -0.05 % Net charge-offs to loans at end of period -0.04 % Allowance for Loan Losses to average loans % Allowance for Loan Losses to loans at end of period % Allowance for Loan Losses to nonperforming loans at end of period % Net charge-offs to Allowance for Loan Losses -2.87 % Net charge-offs to Provision for Loan Losses % 18 Southcoast Financial Corporation Management’s Discussion and Analysis Allowance for Loan Losses – (continued) As shown in the table above, during 2014, the Company experienced its strongest loan portfolio performance in the last five years. Because of lower chargeoffs, lower loan delinquencies, and lower levels of special mention and substandard loans, the Company maintained a lower level of Allowance for Loan Losses. Real Estate Owned At December 31, 2014 and 2013, we had $3.7 million and $5.2 million, respectively, of real estate owned pursuant to foreclosure or deed in lieu of foreclosure. Other real estate owned is initially recorded at its estimated fair market value less estimated selling costs. The estimated fair market value is determined by current appraisals, comparable sales, and other estimates of value obtained principally from independent sources. Subsequently, other real estate owned is carried at the lower of carrying value or fair value less costs to sell. The carrying value is generally reevaluated annually on the anniversary of acquisition. Any declines to fair value less costs to sell are recorded as charges to the impairment provision for other real estate owned. Discounts to appraised values are included for estimated selling costs and holding period costs. An additional discount is also calculated based on the properties being bank owned. The amounts of these discounts vary among properties based on property type, estimated time to sell, and any other factors of which management may be aware. Real Estate Owned by Property Type (Dollars in Thousands) Year Ended December 31, 2014 2013 Commercial Office Properties $ $ Commercial Lots Residential 1-4 Family Lots and Homes Under Construction - Residential 1-4 Family Homes Total Other Real Estate Owned $ 3.686 $ 5,249 The largest individual property included in other real estate owned totals $2.5 million and consists of approximately 17 acres of commercial land subdivided into four separate tracts. Other significant properties include two adjacent office condominiums with an aggregate value of $598,000. The Company actively markets other real estate owned with the goal of maximizing the realized value of the properties. During 2014, sales proceeds from other real estate owned totaled $5.2 million, and the Company recognized $641,000 in net gains on the sale of other real estate owned. Of this amount, $337,000 related to Company financed sales that occurred prior to 2014. These gains were not recognized at the time of sale due to inadequate borrower initial investments, and later became eligible for gain recognition after a series of loan payments allowed them to meet the initial investment requirement. Deposits The average amounts and the average rates we paid on deposits for the years ended December 31, 2014, 2013, and 2012 are summarized below: Year Ended December 31, (Dollars in Thousands) Amount Average Rate Paid Amount Average Rate Paid Amount Average Rate Paid Noninterest bearing demand $ 46,351 % $ 45,117 % $ 39,181 % Interest bearing transaction accounts % % % Savings and money market % % % Time deposits - $100,000 and over % % % Other time deposits % % % Total deposits $ 317,607 % $ 313,952 % $ 324,450 % 19 Southcoast Financial Corporation Management’s Discussion and Analysis Deposits – (continued) As of December 31, 2014, we had $47.0 million in time deposits of $100,000 or more. Of these time deposits of $100,000 or more, all were retail time deposits. We also had $12.3 million in brokered and wholesale time deposits of less than $100,000. Of the time deposits greater than $100,000, approximately $18.4 million had maturities within three months, $7.4 million had maturities over three through six months, $14 million had maturities over six through twelve months, and $7.2 million had maturities over twelve months. Of the $12.3 million in brokered and wholesale time deposits less than $100,000, $8.2 million had maturities within three months, and $4.1 million had maturities over six through twelve months. It is a common industry practice not to consider brokered and wholesale time deposits and time deposits $100,000 and over as core deposits because their retention can be expected to be heavily influenced by rates offered, and therefore they have the characteristics of shorter-term purchased funds. These deposits involve the maintenance of an appropriate matching of maturity distribution and a diversification of sources of cash to achieve an appropriate level of liquidity. Such deposits are generally more volatile and interest rate sensitive than other deposits. Nevertheless, for the three years shown, brokered and wholesale time deposits were generally significantly less expensive than retail time deposits for us due to the intense competition for local deposits. Total brokered and wholesale deposits were $12.3 million at December 31, 2014 as compared to $1.2 million at December 31, 2013. Junior Subordinated Debentures In 2005, we established Southcoast Capital Trust III (the “Capital Trust”), as a non-consolidated subsidiary. The Capital Trust issued and sold a total of 10,310 floating rate securities, with a $1,000 liquidation amount per security. Institutional buyers bought 10,000 of the floating rate securities denominated as preferred securities and we bought the other 310 floating rate securities which are denominated as common securities. The proceeds of those sales, $10.3 million, were used by the Capital Trust to buy $10.3 million of junior subordinated debentures from us which are reported on our consolidated balance sheets. The Capital Securities issued by Capital Trust III mature or are mandatorily redeemable on September 30, 2035. We have the optional right to redeem these securities on or after September 30, 2010. The preferred securities of Capital Trust III total $10.3 million, of which $10.0 million qualify as Tier 1 capital under Federal Reserve Board guidelines, subject to limitations. The Company’s investment in the common securities of Capital Trust III totaled $310,000 at December 31, 2014 and December 31, 2013, and is included in “Available for Sale Securities” on its consolidated balance sheets. See Note 11 to the consolidated financial statements for more information about the terms of the junior subordinated debentures. Contractual Obligations The following table shows the payments due on our contractual obligations for the periods shown as of December 31, 2014. Payments due by period (Dollars in thousands) Total <1 year 1-3 years 3-5 years >5 years Long-term debt obligations $ Operating lease obligations $ 1,363 $ 401 $ 374 $ 368 $ Total $ Short-Term Borrowings At December 31, 2014, 2013, and 2012, we had outstanding borrowings due within one year of $21.8 million, $11.8 million, and $17.9 million, respectively. Of these borrowings due within one year, Federal Home Loan Bank advances totaled $18.0 million, $7.0 million, and $12.0 million at December 31, 2014, 2013, and 2012, respectively. At December 31, 2014, and December 31, 2013 there were no fixed rate borrowings. Fixed rate borrowings totaled $7.0 million at December 31, 2012. The weighted average interest rate on fixed rate borrowings at December 31, 2012 was 0.18%. Variable rate borrowings totaled $21.8 million, $11.8 million, and $6.4 million at December 31, 2014, 2013, and 2012, respectively. Weighted average interest rates on variable rate borrowings were 0.37%, 0.36%, and 0.30% at December 31, 2014, 2013, and 2012, respectively. Of the short term borrowings, $18.0 million were from the Federal Home Loan Bank of Atlanta (“FHLBA”) and were collateralized by FHLBA stock, residential mortgage loans, and commercial real estate loans, and $737,000 were securities sold under agreements to repurchase collateralized by investment securities with a market value of $2.6 million. Also included in short term borrowings at December 31, 2014 were $3.1 million of variable rate federal funds purchased. The maximum amount of short term borrowings outstanding at any month end was $32.2 million for 2014, $20.1 million for 2013, and $18.2 million for 2012. The approximate average amount of such borrowings outstanding and average weighted interest rate was $5.2 million and 0.23% for 2014, $5.7 million and 0.25% for 2013, and $7.8 million and 0.24% for 2012, respectively. 20 Southcoast Financial Corporation Management’s Discussion and Analysis Return on Equity and Assets The following table shows the return on assets (net income or loss divided by average assets), return on equity (net income or loss divided by average equity), dividend payout ratio (dividends declared per share divided by net income or loss per share) and equity to assets ratio (average equity divided by average total assets) for the years ended December 31, 2014, 2013, and 2012. Year ended December 31, Return on assets % % % Return on equity % % % Dividend payout ratio % % % Equity to asset ratio % % % The return on equity decreased from 23.60% in 2013 to 8.32% in 2014 due to a decrease of $5.3 million in net income, with net income of $3.7 million for 2014, compared to net income of $9.1 million for 2013. The Company’s $6.6 million income tax benefit recognized during 2013, a result of its deferred tax asset valuation allowance reversal, contributed 17.15% and 1.52% to its return on equity and return on assets, respectively. The return on equity increased from 10.81% in 2012 to 23.60% in 2013 due to an increase of $5.6 million in net income, with net income of $9.1 million for 2013, compared to net income of $3.5 million for 2012. Liquidity The most manageable sources of liquidity are comprised of liabilities, with the primary focus of liquidity management being on the ability to obtain deposits within our Bank's service area. Core deposits (total deposits less certificates of deposit for $100,000 or more, wholesale, and brokered time deposits) provide a relatively stable funding base and were equal to 82.1% of total deposits at December 31, 2014. Asset liquidity is provided from several sources, including amounts due from banks and federal funds sold and funds from maturing loans. Our Bank is a member of the FHLBA and, as such, has the ability to borrow against the security of its 1-4 family residential mortgage loans and commercial real estate loans. At December 31, 2014, our Bank had borrowed $80.0 million from the FHLBA and had the ability to borrow an additional $14.8 million based on a predetermined formula. Our Bank also has $29.9 million available through lines of credit with other banks, and $24.6 million available from the Federal Reserve Discount Window as additional sources of liquidity funding. At December 31, 2014, we had outstanding commitments to originate up to $27.8 million in loans as well as standby letters of credit of $62,000. Management believes that our Bank’s overall liquidity sources are adequate to meet its operating needs in the ordinary course of business. Capital Resources During 2014, primarily due to net income of $3.7 million, our equity capital increased by $4.7 million. Other comprehensive income of $900,000 and stock issuances totaling $99,000 pursuant to the Company’s employee stock purchase plan also contributed to the increase in capital. The Federal Reserve Board and bank regulatory agencies require bank holding companies and insured depository institutions to maintain capital at adequate levels based on a percentage of assets and off-balance sheet exposures, adjusted for risk weights ranging from 0% to 100%. Under the risk-based standard, capital is classified into two tiers. Our Tier 1 capital consists of common shareholders’ equity, minus certain intangible assets, plus junior subordinated debt subject to certain limitations. Tier 2 capital consists of the Allowance for Loan Losses subject to certain limitations. A bank holding company’s qualifying capital base for purposes of its risk-based capital ratio consists of the sum of its Tier 1 and Tier 2 capital. The regulatory minimum requirements are 4% for Tier 1 and 8% for total risk-based capital. We and our Bank are also required to maintain Tier 1 capital at a minimum level based on quarterly average assets, which is known as the leverage ratio. Only the strongest bank holding companies and banks are allowed to maintain capital at the minimum requirement. All others are subject to maintaining ratios 100 to 200 basis points above the minimum. As of December 31, 2014 we and our subsidiary bank exceeded our capital requirements as shown in the following table. 21 Southcoast Financial Corporation Management’s Discussion and Analysis Capital Resources – (continued) To Be Well- Capitalized Under For Capital Prompt Corrective Actual Adequacy Purposes Action Provisions (Dollars in thousands) Amount Ratio Amount Ratio Amount Ratio December 31, 201 4 The Company Total capital (to risk-weighted assets) $ % $ 8.00% N/A N/A Tier 1 capital (to risk-weighted assets) 4.00 N/A N/A Tier 1 capital (to average assets) 4.00 N/A N/A The Bank Total capital (to risk-weighted assets) $ % $ % $ % Tier 1 capital (to risk-weighted assets) Tier 1 capital (to average assets) 47,536 Minimum requirements for bank holding companies with greater than $500 million in consolidated total assets (the Company is not currently subject to these requirements). Off-Balance Sheet Arrangements At December 31, 2014, we had issued commitments to extend credit of $27.8 million for home equity lines of credit, construction loans and commercial lines of credit. The commitments expire over periods from six months to ten years. Standby letters of credit totaled $62,000 at December 31, 2014. Past experience indicates that many of these commitments to extend credit and standby letters of credit will expire unused. However, through our various sources of liquidity, we believe that we will have the necessary resources to fund these obligations should the need arise. See Note 15 to the audited financial statements for further information about financial instruments with off-balance sheet risk. We are not involved in other off-balance sheet contractual relationships, and we have no unconsolidated related entities that have off-balance sheet arrangements or transactions that could result in liquidity needs or other commitments or significantly impact earnings. Inflation Since the assets and liabilities of a bank are primarily monetary in nature (payable in fixed, determinable amounts), the performance of a bank is affected more by changes in interest rates than by inflation. Interest rates generally increase as the rate of inflation increases, but the magnitude of the change in rates may not be the same as the magnitude of the change in inflation. While the effect of inflation on banks is normally not as significant as is its influence on those businesses which have large investments in plant and inventories, it does have an effect. During periods of high inflation, there are normally corresponding increases in the money supply, and banks will normally experience above-average growth in assets, loans and deposits. Also, general increases in the prices of goods and services will result in increased operating expenses. 22 Southcoast Financial Corporation Corporate Data Common Stock and Dividends (Unaudited) The common stock of the Company is listed on the Nasdaq Global Market under the symbol "SOCB." The reported high and low sales prices for each quarter of 2014 and 2013 are shown in the following table. Low High 2014 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ As of December 31, 2014, there were approximately 1,507 holders of record of the Company's common stock, excluding individual participants in security position listings. The Company has never paid any cash dividends, and to support its continued capital growth, does not expect to pay cash dividends in the near future. The dividend policy of the Company is subject to the discretion of the Board of Directors and depends upon a number of factors, including earnings, financial condition, cash needs and general business conditions, as well as applicable regulatory considerations. At present, the Company’s principal source of funds with which it could pay dividends would be dividend payments from the Bank. South Carolina banking regulations require the prior written consent of the South Carolina Commissioner of Banking for the payment of cash dividends by state banks. Under the terms of the Indenture relating to its junior subordinated debentures, as a consequence of deferral of interest payments, the Company has agreed not to declare or pay dividends or distributions on, or redeem, purchase, acquire or make a liquidation payment with respect to its common stock, subject to certain exceptions, including the issuance of stock dividends. See Note 11 for further information about the junior subordinated debentures and the deferral of interest payments. AVAILABILITY OF ANNUAL REPORT ON FORM 10-K You may obtain copies of our Annual Report on Form 10-K required to be filed with the Securities and Exchange Commission for the year ended December 31, 2014, free of charge by requesting such form in writing from William C. Heslop, Senior Vice President, Southcoast Financial Corporation, Post Office Box 1561, Mt. Pleasant, South Carolina 29465. You may also download copies from the Securities and Exchange Commission website at http://www.sec.gov . 23 Southcoast Financial Corporation MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING The management of Southcoast Financial Corporation is responsible for establishing and maintaining adequate internal control over financial reporting for the Company. Internal control over financial reporting is a process designed to provide reasonable assurance that assets are safeguarded against loss from unauthorized use or disposition, transactions are executed in accordance with appropriate management authorization, and accounting records are reliable for the preparation of financial statements in accordance with generally accepted accounting principles. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management has assessed the effectiveness of Southcoast Financial Corporation’s internal control over financial reporting as of December 31, 2014. In making our assessment, management has utilized the framework published in 1992by the Committee of Sponsoring Organizations ("COSO") of the Treadway Commission "Internal Control-Integrated Framework." Based on our assessment, management has concluded that, as of December 31, 2014 the Company’s internal control over financial reporting was effective. Date:March 12, 2015 /s/L. Wayne Pearson /s/William C. Heslop L. Wayne Pearson William C. Heslop President and Chief Executive Officer SeniorVice President and Chief Financial Officer 24 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Southcoast Financial Corporation and Subsidiaries Mount Pleasant, South Carolina We have audited the accompanying consolidated balance sheets of Southcoast Financial Corporation and Subsidiaries (the “Company”) as of December 31, 2014 and 2013 and the related consolidated statements of income, comprehensive income, shareholders’ equity and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Southcoast Financial Corporation and Subsidiaries as of December 31, 2014 and 2013, and the results of their operations and their cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. /s/Crowe Horwath LLP Atlanta, Georgia March 12, 2015 F-1 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (Dollars in thousands) December 31, 2014 2013 Assets Cash and due from banks $ $ 28,460 Investment securities Available for sale Federal Home Loan Bank stock, at cost Loans held for sale - Loans, net of allowance of $5,602 and $6,041 Property and equipment, net Other real estate owned, net Company owned life insurance Deferred tax asset, net Other assets 2,764 Total assets $ $ 447,384 Liabilities Deposits Noninterest bearing $ $ 41,295 Interest bearing Total deposits Federal funds purchased Securities sold under agreements to repurchase Advances from Federal Home Loan Bank Junior subordinated debentures Other liabilities Total liabilities Shareholders’ equity Common stock (no par value; 20,000,000 shares authorized, 7,096,574 and 7,082,062 shares issued in 2014 and 2013, respectively) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ 447,384 The accompanying notes are an integral part of these consolidated financial statements. F-2 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Income (Dollars in thousands) For the years ended December 31, 4 2013 Interest income Loans and fees on loans $ $ 16,425 Investment securities Cash and federal funds sold 31 30 Total interest income Interest expense Deposits Other borrowings Junior subordinated debentures Total interest expense Net interest income Provision for loan losses ) Net interest income after provision for loan losses Noninterest income Service fees on deposit accounts Gain on sale of mortgage loans held for sale 29 244 Gain on sale of investment securities Company owned life insurance earnings Other Total noninterest income Noninterest expenses Salaries and employee benefits Occupancy Furniture and equipment 1,668 Advertising and public relations Professional fees Travel and entertainment Telephone, postage and supplies Insurance 766 Gain on sale of other real estate owned ) ) Other real estate owned impairment and other expenses, net of rental income 230 Other operating expenses Total noninterest expenses Income before income taxes 2,475 Income tax expense (benefit) ) Net income $ $ 9,065 Basic net income per common share $ $ Weighted average number of common shares outstanding Basic The accompanying notes are an integral part of these consolidated financial statements. F-3 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Dollars in thousands) For the years ended December 31, 4 3 Net income $ $ Other comprehensive income (loss): Unrealized gains (losses) on available for sale securities ) Tax effect ) Reclassification adjustment for gains included in net income ) ) Tax effect 40 38 Total other comprehensive income (loss) ) Comprehensive income $ $ The accompanying notes are an integral part of these consolidated financial statements. F-4 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Shareholders' Equity Years ended December 31, 2014 and 2013 (Dollars in thousands) Accumulated Common Stock other Total Accumulated comprehensive shareholders' Shares Amount deficit loss equity Balance, January 1, 201 3 $ $ ) $ ) $ Net income Other comprehensive loss, net of tax ) ) Comprehensive income Employee stock purchase plan - - Balance, December 31, 201 3 ) ) Net income Other comprehensive income, net of tax Comprehensive income Employee stock purchase plan 99 - - 99 Balance, December 31, 201 4 $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. F-5 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (Dollars in thousands) For the years ended December 31, 4 3 Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities (Increase) decrease in deferred income taxes ) Provision for loan losses ) Provision for impairment of other real estate owned 6 75 Depreciation and amortization Discount accretion and premium amortization Origination of mortgage loans held for sale ) ) Proceeds from sales of mortgage loans held for sale Gain on sale of mortgage loans held for sale ) ) Gain on sale of investment securities ) ) Gain on sale of property and equipment - ) Gain on sale of other real estate owned ) ) Change in deferred gain on sale of other real estate owned ) Change in deferred compensation Company owned life insurance earnings ) ) Decrease in other assets 79 Increase (decrease) in other liabilities ) Net cash provided by operating activities Investing activities Calls, maturities, and paydowns of available for sale securities Proceeds from sales of available for sale securities Purchases of available for sale securities ) ) Purchases of Federal Home Loan Bank stock ) ) Sales of Federal Home Loan Bank stock Increase in loans, net ) ) Purchases of property and equipment ) ) Capital expenditures on other real estate owned ) ) Proceeds from sales of other real estate owned Proceeds from sales of property and equipment - 28 Net cash provided by (used for) investing activities ) Financing activities Net increase (decrease) in deposits ) Decrease in federal funds purchased and repurchase agreements ) ) Increase in Federal Home Loan Bank advances Net proceeds from issuances of stock 99 Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Cash paid for Interest $ 3,941 $ 3,790 Income taxes $ 218 $ 428 Supplemental noncash investing and financing activities: Real estate acquired in settlement of loans $ $ Loans to finance sales of other real estate owned $ $ The accompanying notes are an integral part of these consolidated financial statements. F-6 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ACTIVITIES Southcoast Financial Corporation (the “Company”) is a South Carolina corporation organized in 1999 for the purpose of being a holding company for Southcoast Community Bank (the “Bank”). During 2004, Southcoast Investments, Inc. was formed as a wholly-owned subsidiary of the Company, primarily for the purpose of holding properties of the Company and Bank. The Company's primary purpose is that of owning the Bank. The Company is regulated by the Federal Reserve Board. The consolidated financial statements include the accounts of the Company and its subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. The Bank was incorporated in 1998 and operates as a South Carolina chartered bank providing full banking services to its customers. The Bank is subject to regulation by the South Carolina State Board of Financial Institutions and the Federal Deposit Insurance Corporation. During 2005, the Company formed Southcoast Capital Trust III for the purpose of issuing trust preferred securities. Estimates - The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements, and the reported amounts of income and expenses during the reporting periods. Actual results could differ from those estimates. Concentration of Credit Risk – Most of the Company’s business activity is with customers located in the adjoining South Carolina counties of Charleston, Berkeley, and Dorchester. Therefore, the Company’s exposure to credit risk is significantly affected by changes in the economy in these counties. Tourism, shipping, technology, and aerospace are major industries in the Company’s market area. Though the Company does not have a direct credit concentration in any of these industries, a downturn in any of them could negatively impact the local economy, which in turn could pose a credit risk to the Company. Risk characteristics present in the Company’s loan portfolio vary by portfolio segment but are largely influenced by current loan to value ratios for real estate secured loans. At December 31, 2014, 93% of the Company’s outstanding loan balances were secured by real estate. After several years of declines, real estate values in the Company’s market area have largely recovered over the last several years. However, any future declines in real estate values may pose credit risk to the Company. Residential 1-4 Family loans comprise 60% of the Company’s outstanding loan balances. An increase in foreclosures on these loan types in the Company’s market area could increase unsold homes inventory, leading to decreases in market value. Such a scenario would increase the credit risk for existing loans made prior to the market value declines. Loans secured by commercial real estate comprise 24% of the Company’s outstanding loan balances and may be at risk of deterioration during times of decreasing market rental rates and increasing levels of office space vacancies. These conditions may occur during general economic downturns or during downturns in the specific industries significant to the Company’s market area. Cash and Cash Equivalents - Cash and cash equivalents may consist of cash on hand and due from banks, federal funds sold and securities purchased under agreements to resell. Generally, federal funds are sold for a one-day period and securities purchased under agreements to resell mature in less than 90 days. F-7 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ACTIVITIES – (Continued) Investment Securities - The Company classifies investments in equity and debt securities into three categories: Available-for-sale : These are securities which are not classified as either held to maturity or as trading securities. These securities are reported at fair value. Unrealized gains and losses are reported, net of income taxes, as separate components of shareholders’ equity (accumulated other comprehensive income). Gains or losses on dispositions of securities are based on the difference between the net proceeds and the adjusted carrying amount of the securities sold, using the specific identification method. Premiums and discounts are amortized into interest income by a method that approximates a level yield. Held-to-maturity : These are debt securities which the Company has the ability and intent to hold until maturity. These securities are stated at cost, adjusted for amortization of premiums and the accretion of discounts. The Company has no held to maturity securities. Trading : These are securities which are bought and held principally for the purpose of selling in the near future. Trading securities are reported at fair market value, and related unrealized gains and losses are recognized in the income statement. The Company has no trading securities. Management evaluates securities for other-than-temporary impairment (“OTTI”) on at least a quarterly basis, and more frequently when economic or market conditions warrant such an evaluation. For securities in an unrealized loss position, management considers the extent and duration of the unrealized loss, and the financial condition and near-term prospects of the issuer. Management also assesses whether it intends to sell, or it is more likely than not that it will be required to sell, a security in an unrealized loss position before recovery of its amortized cost basis. If either of the criteria regarding intent or requirement to sell is met, the entire difference between amortized cost and fair value is recognized as impairment through earnings. For debt securities that do not meet the aforementioned criteria, the amount of impairment is split into two components as follows: 1) OTTI related to credit loss, which must be recognized in the income statement and 2) OTTI related to other factors, which is recognized in other comprehensive income. The credit loss is defined as the difference between the present value of the cash flows expected to be collected and the amortized cost basis. For equity securities, the entire amount of impairment is recognized through earnings. Loans Held-for-Sale - Loans held-for-sale consist of 1 - 4 family residential mortgage loans, which are reported at the lower of cost or fair value on an aggregate loan basis. Net unrealized losses, if any, are recognized through a valuation allowance. Loans held for sale were reported at cost at December 31, 2014 and 2013, as there were no unrealized losses at either date. Gains or losses realized on the sales of loans are recognized at the time of sale and are determined by the difference between the net sales proceeds and the carrying value of loans sold. Commitments to fund mortgage loans (interest rate locks) to be sold into the secondary market and forward commitments for the future delivery of these mortgage loans are accounted for as free standing derivatives. Fair values of these mortgage derivatives are estimated based on changes in mortgage interest rates from the date the interest on the loan is locked. The Company enters into forward commitments for the future delivery of mortgage loans when interest rate locks are entered into, in order to hedge the change in interest rates resulting from its commitments to fund the loans. Changes in the fair values of these derivatives are included in net gains on sales of loans. Loans and Interest Income on Loans – Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoff are stated at the principal balance outstanding, net of purchase premiums and discounts, and an allowance for loan losses. The allowance for loan losses is deducted from total loans on the balance sheet. Interest income is recognized on an accrual basis over the term of the loan based on the principal amount outstanding. All types of loans are generally placed on non-accrual status when principal or interest becomes contractually ninety days past due, or when payment in full is not anticipated, unless the estimated net realizable value of collateral is sufficient to assure the likelihood of collection of the principal balance and accrued interest. When a loan of any type is placed on non-accrual status, interest accrued but not received is generally reversed against interest income. If collectability is in doubt, cash receipts on all types of non-accrual loans are not recorded as interest income, but are instead used to reduce principal. Loans of all types are not returned to accrual status unless there has been an improvement in the borrower’s financial condition, generally supported by at least six months of timely loan payments, and in the case of certain commercial loans, financial statements. Past due status for all types of loans is based on the contractual terms of the loans. F-8 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ACTIVITIES – (Continued) Allowance for Loan Losses - The allowance for loan losses is a valuation allowance for probable incurred credit losses. Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance. Management estimates the allowance balance required using past loan loss experience, the nature and volume of the portfolio, information about specific borrower situations and estimated collateral values, economic conditions, and other factors. Allocations of the allowance may be made for specific loans, but the entire allowance is available for any loan that, in management’s judgment, should be charged off. A loan is impaired when, based on current information and events, it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed. Loans for which the terms have been modified resulting in a concession, and for which the borrower is experiencing financial difficulties, are considered troubled debt restructurings and are classified as impaired. Loans modified in a troubled debt restructuring accrue interest if their terms are at market rate and if they are performing in accordance with their modified terms. Loans modified in a troubled debt restructuring do not accrue interest if their terms are below market rate or if they are not performing in accordance with their modified terms. For accruing impaired loans, cash receipts are typically applied to principal and interest receivable in accordance with the terms of the restructured loan agreement. Interest income is recognized on these loans using the accrual method of accounting. If a loan is impaired, a portion of the allowance is allocated so that the loan is reported, net, at the present value of estimated future cash flows using the loan’s existing rate, or at the fair value of collateral if repayment is expected solely from the collateral. Generally, the Company accounts for impaired loans based on the value of the loans’ underlying collateral if it is considered more likely than not that repossession of the collateral is the most likely form of collection of the outstanding balance. For loans not deemed to be dependent on collateral liquidation as the most likely source of repayment, the present value of expected cash flows is used to determine impairment. Troubled debt restructurings performing in accordance with their modified terms are measured for impairment using the present value of expected cash flows. For nonaccruing impaired loans, all cash receipts are to be applied to principal. Once the reported principal balance has been reduced to zero, future cash receipts are to be applied to interest income to the extent that any interest has been foregone. Further cash receipts are to be recorded as recoveries to the Allowance for Loan Losses of any amounts previously charged off. Generally, all types of impaired loans with balances of $250,000 or greater are evaluated for impairment on an individual basis. To the extent impairment is calculated for a loan evaluated on an individual basis, a portion of the allowance is allocated so that the loan is reported, net, at the present value of estimated future cash flows using the loan’s existing rate, or at the fair value of collateral if repayment is expected solely from the collateral. All types of impaired loans with balances less than $250,000 are generally collectively evaluated for impairment, and accordingly, they are not identified for impairment disclosures. In determining the required general reserves portion of the allowance for loan losses, management calculates historical losses experienced by loan type. Management also calculates a historical weighted average delinquency rate by loan type, with loans past due 30-59 days given single weight, loans past due 60-89 days given double weight, and loans past due 90 days or more given triple weight. Current weighted delinquency rates for loans in the various pools are then calculated and indexed to the historical weighted average delinquency rates. The total balance by general reserve loan type is then multiplied by the average historical losses as adjusted by the indexed historical past due rate and this amount is added to required general reserves. Management currently utilizes a twelve quarter time horizon for historical losses and delinquencies. In determining the proper historical time horizon, management considers the time horizon which most appropriately reflects the current condition of the portfolio. F-9 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ACTIVITIES – (Continued) Management provides additional general reserves by loan type for loans with grades of 3 through 9 which are not individually evaluated for impairment by multiplying the total balances of these loans by the average default probabilities for the corresponding loan grades for the five most recent years. These amounts are then multiplied by the average loss severities by loan type for the five most recent years, and then added to required general reserves. Management elected to use five year historical periods for its default probability and loss severity calculations in order to derive meaningful sample sizes across a range of economic conditions. Several environmental factors are also incorporated into the general reserves portion of the allowance for loan losses. These include reserves for loans with loans to value higher than the Company’s policy guidelines, loans with variable or adjustable rates of interest, and general loan portfolio growth. Federal Home Loan Bank (FHLB) Stock - The Bank is a member of the FHLB system. Members are required to own a certain amount of stock based on the level of borrowings and other factors, and may invest in additional amounts. FHLB stock is carried at cost, classified as a restricted security, and periodically evaluated for impairment based on ultimate recovery of par value. Both cash and stock dividends are reported as income. Property and Equipment – Land is carried at cost. Property, furniture and equipment are stated at cost, net of accumulated depreciation. Depreciation is computed using the straight-line method over the estimated useful lives of the related assets. Leases are amortized over their useful lives or the lease term whichever is shorter. Maintenance and repairs are charged to operations, while major improvements are capitalized. Upon retirement, sale, or other disposition, the cost and accumulated depreciation are eliminated from the accounts, and gain or loss is included in income from operations. Other Real Estate Owned – Other real estate owned includes real estate acquired through foreclosure or deed in lieu of foreclosure. Other real estate owned is initially recorded at its estimated fair market value less estimated selling costs. Any write-downs at the dates of acquisition are charged to the allowance for loan losses. Expenses to maintain such assets, subsequent write-downs, and gains and losses on disposal are included in other expenses. Loan Commitments and Related Financial Instruments - Financial instruments include off-balance sheet credit instruments, such as commitments to make loans and commercial letters of credit, issued to meet customer financing needs. The face amount for these items represents the exposure to loss, before considering customer collateral or ability to repay. Such financial instruments are recorded when they are funded. Employee Benefit Plans - Employee 401(k) and profit sharing plan expense is the amount of matching contributions.Deferred compensation and supplemental retirement plan expense allocates the benefits over years of service. Company Owned Life Insurance – Company owned life insurance represents the cash value of policies on certain current and former officers of the Bank. Income Taxes - Income tax expense is the total of the current year income tax due or refundable and the change in deferred tax assets and liabilities. Deferred tax assets and liabilities are the expected future tax amounts for the temporary differences between carrying amounts and tax bases of assets and liabilities, computed using enacted tax rates. A valuation allowance, if needed, reduces deferred tax assets to the amount expected to be realized. A tax position is recognized as a benefit only if it is “more likely than not” that the tax position would be sustained in a tax examination, with a tax examination being presumed to occur. The amount recognized is the largest amount of tax benefit that is greater than 50% likely of being realized on examination. For tax positions not meeting the “more likely than not” test, no tax benefit is recorded. The Company recognizes interest and/or penalties related to income tax matters in income tax expense. F-10 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ACTIVITIES – (Continued) Earnings Per Common Share - Basic earnings per common share is net income divided by the weighted average number of common shares outstanding during the period. The Company has no potentially dilutive financial instruments outstanding. Comprehensive Income - Comprehensive income consists of net income and other comprehensive income (loss). Other comprehensive income (loss) includes unrealized gains and losses on securities available for sale which are also recognized as separate components of equity. Loss Contingencies - Loss contingencies, including claims and legal actions arising in the ordinary course of business, are recorded as liabilities when the likelihood of loss is probable and an amount or range of loss can be reasonably estimated. Management does not believe there are currently any such matters that would have a material effect on the financial statements. Dividend Restriction s - Banking regulations require maintaining certain capital levels and may limit the dividends paid by the bank to the holding company or by the holding company to shareholders. Fair Value of Financial Instruments - Fair values of financial instruments are estimated using relevant market information and other assumptions, as more fully disclosed in a separate note. Fair value estimates involve uncertainties and matters of significant judgment regarding interest rates, credit risk, prepayments, and other factors, especially in the absence of broad markets for particular items. Changes in assumptions or in market conditions could significantly affect these estimates. Statement of Cash Flows - Net cash flows are reported for customer loan and deposit transactions, interest bearing deposits in other financial institutions, and federal funds purchased and repurchase agreements. Reclassifications - Some items in the prior year financial statements were reclassified to conform to the current presentation. Reclassifications had no effect on prior year net income or shareholders’ equity. Recently Issued Accounting Pronouncements In May 2014, the FASB issued ASU 2014-09 – Revenue from Contracts with Customers (“ASU 2019-09”). ASU 2014-09 provides guidance that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. ASU 2014-09 is effective prospectively, for annual and interim periods, beginning after December 15, 2016. The Company is currently evaluating the impact this standard will have on the Company’s results of operations, financial position or disclosures. NOTE 2 - RESTRICTIONS ON CASH AND DUE FROM BANKS The Bank is required to maintain average reserve balances, computed by applying prescribed percentages to its various types of deposits, either at the bank or on deposit with the Federal Reserve Bank. At December 31, 2014 and 2013, the Bank met these requirements. Reserve requirements totaled $4,264,000 and $4,289,000 at December 31, 2014 and 2013, respectively. F-11 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 3 - INVESTMENT SECURITIES The amortized cost and fair value of investment securities are as follows: (Dollars in thousands) December 31, 201 4 Amortized Gross Unrealized Estimated Cost Gains Losses Fair Value Available for sale Mortgage backed Government sponsored enterprises $ $ $ 80 $ Municipal securities - Other 37 Total $ December 31, 2013 Amortized Gross Unrealized Estimated Available for sale Cost Gains Losses Fair Value Mortgage backed Government sponsored enterprises $ $ 80 $ $ Municipal securities - Other - Total $ The following tables show gross unrealized losses and fair value, aggregated by investment category, and length of time that individual securities have been in a continuous unrealized loss position, at December 31, 2014 and December 31, 2013. Available for Sale (Amounts in thousands) December 3 1, 2014 Less than Twelve Months Twelve Months or More Total Unrealized Unrealized Unrealized Fair Value Losses Fair Value Losses Fair Value Losses Mortgage backed $ - $ - $ $ 80 $ $ 80 Other - - Total $ - $ - $ December 31, 2013 Less than Twelve Months Twelve Months or More Total Unrealized Unrealized Unrealized Fair Value Losses Fair Value Losses Fair Value Losses Mortgage backed $ $ $ - $ - $ $ Other 52 Total $ F-12 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 3 - INVESTMENT SECURITIES (Continued) Securities classified as available-for-sale are recorded at fair value. Unrealized losses on securities in a continuous loss position for twelve months or more totaled $2,178,000, which included three securities comprising 96% of total unrealized losses, and $2,262,000, which included three securities comprising 66% of total unrealized losses, at December 31, 2014 and December 31, 2013, respectively. The Company does not intend to sell these securities and it is more likely than not that the Company will not be required to sell these securities before recovery of their amortized cost. The unrealized loss attributable to “Other” securities relates primarily to valuations on two collateralized debt obligations which consist of pooled trust preferred securities. The Company believes, based on industry analyst reports, credit ratings, and third party other-than-temporary loss impairment evaluations, that the deterioration in the value of these securities is attributable to a combination of the lack of liquidity in both of these securities and credit quality concerns for one of the two securities. These securities are considered Level 3 securities in the fair value hierarchy as they both trade in less than liquid markets. One of the Company’s collateralized debt obligations with an amortized cost of approximately $1,822,000 and fair value of approximately $1,195,000 is receiving contractual interest payments, while the other with an amortized cost of approximately $1,737,000 and fair value of approximately $313,000 is receiving payment-in-kind interest in lieu of cash interest payments. Due to the over-collateralized credit position of the security currently receiving interest payments, no other-than-temporary impairment was recognized on this security. Payment-in-kind interest consists of capitalization of interest amounts due on a security. In accordance with terms outlined in its offering circular, the security not currently paying interest has its deferred interest capitalized and added to the principal balance of the security. Future interest payments are accrued on these larger principal balances. Payment-in-kind interest was triggered on this security due to deferrals of interest payments by individual issuers within the pool of issuers. Individual issuers are allowed to defer their interest payments for a period of up to five years. The security is divided into several tranches, with the A tranche securities being the most senior in terms of payment priority and Income Notes being the least senior. The Company owns notes in the C tranche of the security. Each tranche must pass an overcollateralization test in order for note holders in subordinate tranches to receive their contractual interest payments. The overcollateralization test is based on total performing collateral in the pool divided by total outstanding debt within the tranche. The senior most pool failing its overcollateralization test will receive principal paydowns on its outstanding notes in addition to contractual interest payments in order to cure its failure. These additional payments will be diverted from note holders in subordinate tranches who will instead receive payment-in-kind interest. At December 31, 2014, there was $234,234,000 of performing collateral in the pool. The table below summarizes balance and overcollateralization data for the individual tranches at December 31, 2014. (Amounts in thousands) Tranche Current Balance Required Overcollateralization % Current Overcollateralization % A $ 174,860 % % B % % C % % D % % Income Notes N/A N/A As shown above, tranches B and below currently fail their overcollateralization test. According to the structured payment terms as established in the offering circular for this security, interest payments are currently being diverted from tranches subordinate to B to pay down total principal balances in the B tranche. If and when these payments reduce the principal balance in the B tranche by enough to pass its overcollateralization requirement, the C tranche securities will begin to receive contractual interest payments, and additional payments will be diverted from subordinate tranches in order to meet its overcollateralization requirement. This payment structure, known as a waterfall, is designed to continue until all tranches meet their overcollateralization requirement, an outcome already achieved for the A tranche note holders, as shown in the chart above. However, this outcome is dependent on the level of future interest deferrals and defaults by individual issuers. Any shortfalls to contractual principal and interest payments due will be borne in reverse order of payment priority, with the most subordinate tranche having the largest loss and the senior most tranche having the smallest loss. As a note holder in the C tranche of this structure, the Company’s principal and interest claims are subordinate to the principal and interest claims of note holders in the A and B tranches. More specifically, the Company and other C note holders would stand to lose 100% of their principal and interest before note holders in the B tranche lost their first dollar, and B note holders would lose 100% of their investment before A note holders experienced any loss. F-13 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 3 - INVESTMENT SECURITIES (Continued) The Company engaged a firm specializing in security valuations to evaluate the security receiving payment-in-kind interest for other-than- temporary impairment (“OTTI”). This firm uses the OTTI evaluation model to compare the present value of expected cash flows to the previous estimate to measure whether there are any adverse changes in cash flows during the quarter. The OTTI model considers the structure and term of the trust preferred security and the financial condition of the underlying issuers. Specifically, the model details interest rates, principal balances of note classes and issuers, the timing and amount of interest and principal payments of the underlying issuers, and the allocation of the payments to the note classes. The allocation of payments to the note classes follows the payment priority hierarchy for the individual tranches. The OTTI evaluation prepared as of December 31, 2014 predicts the Company will resume receipt of its contractual principal and interest payments sometime during 2015, which is when the B tranche is projected to pass its overcollateralization test. These projections are based on assumptions developed from current financial data for the underlying issuers and may change in subsequent periods based on future financial data, which could alter the assumptions. The current estimate of expected cash flows is based on the most recent trustee reports and any other relevant information including announcements of interest payment deferrals or defaults of underlying trust preferred securities. The OTTI evaluation model assumes no recoveries on defaults. The result of the firm’s analysis indicated approximately $176,000 of credit loss as of March 31, 2011, which was recognized as an other-than-temporary loss in the first quarter of 2011 and reported in noninterest income. No credit losses had been recognized on these securities prior to 2011, and there have been no changes to credit losses recognized in earnings for any subsequent periods. Due to the credit loss recognized on this security, the Company has not accrued into interest income any of the payment-in-kind interest due on the security. Consequently, the security’s payment-in-kind interest is not reflected in the book value of the security. Total other-than-temporary impairment in accumulated other comprehensive income was $911,000 for the security (Security B in the table below) at December 31, 2014. The following table provides certain relevant details on each of our collateralized debt obligations as of December 31, 2014, including the book value, fair value, and unrealized losses on the securities, as well as certain information about the overall pools and the current status of their underlying issuers. “Excess Subordination” is a measure of the excess performing collateral in the pool beyond the total level of debt outstanding in the pool with an equal or greater level of preference in the payment structure. It is expressed in the tables below as a percentage of performing collateral. It represents the percentage reduction in performing collateral that would precede an inability of the security to make contractually required payments to the Company. December 31, 201 4 (Amounts in thousands) Security A Security B Amortized Cost $ $ Fair Value $ $ Unrealized Loss $ $ Number of underlying financial institution issuers 47 40 Number of deferrals and defaults 10 13 Additional expected deferrals/ defaults* N/A 0/2 Excess Subordination as a percentage of performing collateral^ % N/A * No assessment of these numbers was made for Security A as it was not modeled for cash flows due to its current payment status and its excess subordination. For Security B, this includes issuers for which there is an estimated probability of deferral or default of 50% or greater. None of the remaining performing collateral was projected as a future deferral or default, due to low Texas ratios; two deferring issuers were projected to default. ^Security B is in a support tranche and has no excess subordination. The credit quality of the pooled trust preferred securities is directly related to the financial strength and ability to make contractual interest payments of the underlying issuers in these securities, most of which are banks or bank holding companies. As such, these securities may show additional other-than-temporary impairment in future periods if the financial condition of the underlying issuers further deteriorates. F-14 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 3 - INVESTMENT SECURITIES (Continued) The amortized costs and fair values of investment securities available for sale at December 31, 2014 by contractual maturity are shown in the following table. Expected maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Fair Cost Value Due after five but within ten years $ $ Due after ten years Mortgage backed Equity securities with no maturity Total investment securities available-for-sale $ $ The proceeds from sales of securities and the associated gains are listed below: (Amounts in thousands) Twelve Months Ending December 31, Proceeds $ $ Gross Gains The tax provision related to the above net realized gains and losses was $40,000 and $38,000 for the periods ended December 31, 2014 and 2013. Investment securities with an aggregate amortized cost of $22,777,000 and estimated fair value of $22,809,000 at December 31, 2014, were pledged to secure public deposits and for other purposes, as required or permitted by law. Investment securities with an aggregate amortized cost of $2,591,000 and estimated fair value of $2,593,000 at December 31, 2014, were pledged to secure securities sold under agreements to repurchase. NOTE 4 - LOANS The composition of loans by major loan category is presented below: (Dollars in thousands) December 31, December 31, Real estate secured loans: Residential 1-4 Family $ $ Multifamily Commercial Construction and land development Total real estate secured loans Commercial and industrial Consumer Other Total gross loans Allowance for loan losses ) ) $ $ F-15 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 4 – LOANS (C ontinued) The Company uses a numerical grading system from 1 to 9 to assess the credit risk inherent in its loan portfolio, with Grade 1 loans having the lowest credit risk and Grade 9 loans having the highest credit risk. Loans with credit grades from 1 to 5 are considered passing grade, or acceptable, loans. Loans with grades from 6 to 9 are considered to have less than acceptable credit quality. Generally, impaired loans have credit grades of 7 or higher. Following is a listing and brief description of the various risk grades. The grading of individual loans may involve the use of estimates. Credit Grade Description 1 Loans secured by cash collateral. 2 Loans secured by readily marketable collateral. 3 Top quality loans with excellent repayment sources and no significant identifiable risk of collection. 4 Acceptable loans with adequate repayment sources and little identifiable risk of collection. 5 Acceptable loans with signs of weakness as to repayment or collateral, but with mitigating factors that minimize the risk of loss. 6 Watch List or Special Mention loans with underwriting tolerances and/or exceptions with no mitigating factors that may, due to economic or other factors, increase the risk of loss. 7 Classified substandard loans inadequately protected by the paying capacity or net worth of the obligor, or of the collateral with weaknesses that jeopardize the liquidation of the debt. 8 Classified doubtful loans in which collection or liquidation in full is highly improbable. 9 Classified loss loans that are uncollectible and of such little value that continuance as an asset is not warranted. F-16 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 4 – LOANS (C ontinued) The following tables provide a summary of our credit risk profile by loan categories as of December 31, 2014 and December 31, 2013. (Dollars in thousands) Credit R isk Profile by Creditworthiness Category Real Estate Secured Construction and Land Residential 1-4 Family Multi Family Commercial Development Grade 1 $ - $ - $ - $ - $ - $ - $ - $ - 2 - 3 4 5 6 - - 7 8 - - - 10 9 - Total $ Non-Real Estate Secured Commercial Consumer Other Total Grade 1 $ - $ 60 $ $ 2 - 3 94 - 4 5 53 45 6 18 - 7 87 - - 8 - 9 - Total $ F-17 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 4 – LOANS (C ontinued) The following tables provide a summary of past due loans by loan category as of December 31, 2014 and December 31, 2013. (Dollars in thousands) Past Due Loans December 31, 2014 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Total Past Due Current Total Loans Receivable Recorded Investment > 90 Days and Accruing Real Estate Secured 1-4 Family Residential $ - Multifamily Residential - Commercial Real Estate - Construction and Land Development - 52 10 62 - Non - Real Estate Secured Commercial and Industrial 66 - Consumer and Other 8 15 13 36 - Total (1) $ - December 31, 2013 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Total Past Due Current Total Loans Receivable Recorded Investment > 90 Days and Accruing Real Estate Secured 1-4 Family Residential $ - Multifamily Residential - - 1,335 - Commercial Real Estate - - Construction and Land Development - 21 - Non - Real Estate Secured Commercial and Industrial - - Consumer and Other 53 12 19 84 - Total (1) $ - Principal balances only; excludes accrued interest receivable and deferred fees and costs due to immateriality. F-18 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 4 – LOANS (C ontinued) The following table provides a summary of nonaccrual loans as of December 31, 2014 and December 31, 2013. (Dollars in thousands) December 31, December 31, 1-4 Family Residential $ $ Multifamily Residential - 986 Commercial Real Estate Construction and Land Development 10 Commercial and Industrial Consumer and Other 48 19 Total $ $ At December 31, 2014 and December 31, 2013, nonaccrual loans totaled $5.0 million and $9.9 million, respectively. The gross interest income which would have been recorded under the original terms of nonaccrual loans amounted to approximately $312,000 and $618,000 at December 31, 2014 and December 31, 2013, respectively. At December 31, 2014 and December 31, 2013, impaired loans, which include non-accrual loans and troubled debt restructurings (TDRs) totaled $5.6 million and $10.3 million, respectively. The recorded investment in impaired loans individually evaluated for impairment, which include nonaccrual loans over $250,000 and TDRs, totaled $3.9 million and $7.9 million at December 31, 2014 and December 31, 2013, respectively. At December 31, 2014 and December 31, 2013, there were no loans over ninety days past due and still accruing interest. At December 31, 2014 and December 31, 2013, all TDRs, including those on nonaccrual status, totaled $3.9 million and $4.6 million, respectively. The gross interest income that would have been recognized on accruing TDRs according to the original loan terms during 2014 totaled approximately $38,000; actual interest income recognized on these loans according to the restructured terms totaled $11,000. Performing TDR loans totaled $613,000 at December 31, 2014. The gross interest income that would have been recognized on accruing TDRs according to the original loan terms during 2013 totaled approximately $27,000; actual interest income recognized on these loans according to the restructured terms totaled approximately $27,000. Performing TDR loans totaled $405,000 at December 31, 2013. During the year ended December 31, 2014 there were four loans totaling $1.1 million that had their original loan terms restructured. During the year ended December 31, 2014, one loan totaling $225,000 that had its original term restructured went into nonaccrual. During the same period, no amounts related to TDRs were charged off. TDRs did not have a material effect on the allowance for loan losses as of December 31, 2014 or December 31, 2013. The following tables provide a year to date analysis of activity within the allowance for loan losses. (Dollars in thousands) December 31, December 31, Balance, beginning of year $ $ Provision for loan losses ) Net (chargeoffs) recoveries ) Balance, end of year $ $ F-19 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 4 – LOANS (C ontinued) For the Year Ended December 31, 201 4 Beginning Charge Offs Recoveries Provisions Ending Allowance for Loan Losses Balance General Specific Total Reserves Reserves Real Estate Secured 1-4 Family Residential $ $ ) $ 46 $ ) $ $ 63 $ Multifamily Residential 58 ) 11 61 - 61 Commercial Real Estate ) - Construction and Land Development ) 21 ) - Non-Real Estate Secured Commercial and Industrial ) ) - Consumer and Other 24 (1 ) 46 ) 32 - 32 Other Other General Reserves - - 24 - Unallocated - - ) - Total $ $ ) $ $ ) $ $ 63 $ For the Year Ended December 31, 201 3 Beginning Charge Offs Recoveries Provisions Ending Allowance for Loan Losses Balance General Specific Total Reserves Reserves Real Estate Secured 1-4 Family Residential $ $ ) $ $ ) $ $ $ Multifamily Residential 39 - 1 18 49 9 58 Commercial Real Estate ) 3 - Construction and Land Development ) 32 8 Non-Real Estate Secured Commercial and Industrial ) 13 - Consumer and Other 55 ) 66 ) 24 - 24 Other Other General Reserves - - ) - Unallocated - - ) - Total $ $ ) $ F-20 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 4 – LOANS (C ontinued) Impaired loans with a balance of $250,000 or more are evaluated individually for impairment. All other loans are collectively evaluated for impairment. The following tables provide summaries and totals of loans individually and collectively evaluated for impairment as of December 31, 2014 and December 31, 2013. (Dollars in thousands) Loans Receivable: As of December 31, 2014 Individually evaluated Collectively evaluated for impairment for impairment Total Real Estate Secured 1-4 Family Residential $ $ $ Multifamily Residential - Commercial Real Estate Construction and Land Development - Non Real Estate Secured Commercial and Industrial 545 Consumer and Other - Total $ $ $ Loans Receivable: As of December 31, 2013 Individually evaluated Collectively evaluated for impairment for impairment Total Real Estate Secured 1-4 Family Residential $ $ $ Multifamily Residential Commercial Real Estate Construction and Land Development Non Real Estate Secured Commercial and Industrial 479 Consumer and Other - Total $ $ $ F-21 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 4 – LOANS (C ontinued) (Dollars in thousands ) Impaired Loans For the Year Ended December 31, 2014 Unpaid Recorded Average Interest Principal Investment Related Life to Date Recorded Income Balance Allowance Charge offs Investment Recognized With no related allowance recorded: 1-4 Family Residential $ $ $ - $ $ $ 12 Multifamily Residential - Commercial Real Estate - - - Construction and Land Development - Commercial and Industrial - - - Consumer and Other - With an allowance recorded: 1-4 Family Residential $ $ $ 63 $ - $ $ - Multifamily Residential - Commercial Real Estate - Construction and Land Development - Commercial and Industrial - Consumer and Other - Total: 1-4 Family Residential $ $ $ 63 $ $ $ 12 Multifamily Residential - Commercial Real Estate - - - Construction and Land Development - Commercial and Industrial - - - Consumer and Other - Total $ $ $ 63 $ $ $ 12 (1) Impaired balance; excludes accrued interest receivable and deferred fees and costs due to immateriality. F-22 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 4 – LOANS (C ontinued) (Dollars in thousands) Impaired Loans For the Year Ended December 31, 2013 Unpaid Recorded Average Interest Principal Investment Related Life to Date Recorded Income Balance Allowance Charge offs Investment Recognized With no related allowance recorded: 1-4 Family Residential $ $ $ - $ $ $ 16 Multifamily Residential - Commercial Real Estate - 9 Construction and Land Development - - Commercial and Industrial - - - Consumer and Other - With an allowance recorded: 1-4 Family Residential $ 35 $ $ - Multifamily Residential 986 9 - - Commercial Real Estate - Construction and Land Development 8 - Commercial and Industrial - Consumer and Other - Total: 1-4 Family Residential $ 16 Multifamily Residential 9 - - Commercial Real Estate - 9 Construction and Land Development 8 - Commercial and Industrial - - - Consumer and Other - Total $ 25 (1) Impaired balance; excludes accrued interest receivable and deferred fees and costs due to immateriality. F-23 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 5 - PROPERTY AND EQUIPMENT Components of property and equipment are as follows: (Dollars in thousands) December 31, Estimated Useful Lives 4 20 13 Land $ $ Furniture and equipment 3-10 years Buildings and improvements 5-40 years Construction in process 80 63 Less accumulated depreciation ) ) $ $ Construction in process related to one company owned property, and totaled $80,000 and $63,000 at December 31, 2014 and December 31, 2013, respectively. Depreciation expense for the years ended December 31, 2014 and 2013 was $842,000 and $853,000, respectively. In 2013, the Company received sales proceeds totaling $28,000 on two fully depreciated property and equipment items, recognizing gains of the same amount. The Company leases certain branch properties and equipment under operating leases. Two branch leases have current lease terms expiring in 2016 and 2023, one with two five-year renewal options remaining, and the other with one ten-year renewal option remaining. The Company has a lease agreement for eleven ATM machines, which expires December 2015 and requires monthly payments totaling $16,000, accounting for the majority of the Company’s annual lease expense obligations. The Company entered into a longer term lease agreement during 2011 for office space that expires in 2032 that is also being accounted for as an operating lease. Total lease expense paid for the leases discussed above and included in the statements of operations totaled $412,000 and $411,000 for the years ended December 31, 2014 and 2013, respectively. Minimum future rental payments under non-cancelable operating leases having remaining terms in excess of one month, for each of the next five years in the aggregate are: (Dollars in thousands) $ Thereafter Total $ F-24 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 6 – OTHER REAL ESTATE OWNED The aggregate carrying amount of other real estate owned at December 31, 2014 and 2013 was $3,686,000 and $5,249,000, respectively. All of the Company’s other real estate owned represents properties acquired through foreclosure or deed in lieu of foreclosure. The following table details the change in this balance during 2014 and 2013. (Dollars in thousands) Year Ended December 31 4 3 Real estate acquired in settlement of loans, beginning of period $ $ New real estate acquired in settlement of loans at lower of fair value or principal balance Capital expenditures on real estate acquired in settlement of loans 14 88 Sales of real estate acquired in settlement of loans ) ) Gains on sale of real estate acquired in settlement of loans Deferral (recognition of gains previously deferred) of gain on sale of real estate acquired in settlement of loans ) 66 Less: Impairment recognized (6 ) ) Real estate acquired in settlement of loans, end of period $ $ The types of property in other real estate owned at December 31, 2014 and 2013 included commercial office properties, commercial lots, residential 1-4 family lots and homes under construction, and residential 1-4 family homes. The largest single property type of other real estate owned in both periods presented was construction and land development, totaling $2,777,000 and $3,421,000 at December 31, 2014 and 2013, respectively. During 2014 and 2013, the Company recorded sales proceeds on other real estate owned totaling $2,622,000 and $5,226,000, respectively. Sales proceeds on other real estate owned for which the Company made loans to facilitate the sale of the property during 2014 and 2013 totaled $1,557,000 and $2,285,000, respectively. The gross loans to facilitate these sales during 2014 and 2013 totaled $1,453,000 and $2,150,000, respectively. During the year ended December 31, 2013, the Company realized deferred gains related to loans to facilitate sales totaling $66,000. During 2014, the Company recognized as income $337,000 of gains previously deferred from sales that occurred prior to 2014. During 2014 and 2013, the Company recognized $6,000 and $75,000, respectively, of impairment expense on other real estate owned. These impairments were the result of periodic reappraisals of the properties and management’s estimates of short term liquidation values. At December 31, 2014 and 2013, the carrying amount of other real estate owned included valuation allowances totaling $121,000 and $234,000, respectively. These amounts were reflective of impairments taken on individual properties still held by the Company as of these two dates. NOTE 7 - DEPOSITS The following is a detail of deposit accounts: (Dollars in thousands) December 31, 2014 2013 Noninterest bearing deposits $ 48,700 $ 41,295 Interest bearing NOW Money market Savings Time, less than $250,000 Time, $250,000 and over 6,233 16,549 Total deposits $ 331,034 $ 315,828 At December 31, 2014 and 2013, the Bank had approximately $13,237,000 and $3,800,000, respectively, in time deposits from customers outside its market area. This includes $12,283,000 and $1,240,000 in brokered and wholesale deposits in 2014 and 2013, respectively. Contractual rates of interest on brokered and wholesale deposits outstanding at December 31, 2014, ranged from a low of 0.25% to a high of 0.30%. Brokered and wholesale deposits outstanding at December 31, 2013 consisted of a single deposit account with a rate of 3.25%. F-25 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 7 – DEPOSITS (Continued) At December 31, 2014 the scheduled maturities of time deposits are as follows: (Dollars in thousands) $ 10 40 $ NOTE 8- SHORT-TERM BORROWINGS Short-term borrowings payable include securities sold under agreements to repurchase which generally mature on a one to thirty day basis, federal funds purchased, and borrowings from the discount window of the Federal Reserve Bank. Information concerning short-term borrowings is summarized as follows: (Dollars in thousands) December 31, 2014 2013 Balance at end of the year $ 3,802 $ 4,818 Average balance during year Average interest rate during year % % Maximum month-end balance during the year $ 9,808 $ 8,833 The Company has collateralized the repurchase agreements with securities with an aggregate cost basis and fair value of $2,591,000 and $2,593,000 respectively, at December 31, 2014. F-26 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 9 - ADVANCES FROM FEDERAL HOME LOAN BANK Advances from Federal Home Loan Bank are collateralized by FHLB stock and pledges of certain residential mortgage loans and are summarized as follows: December 31 Maturity Rate 2014 2013 February 2014 % - February 2015 % - March 2016 % May 2016 % March 2017 % May 2017 % March 2018 % April 2018 % May 2018 % March 2019 % March 2019 % May 2019 % May 2020 % March 2021 % March 2021 % March 2021 % March 2021 % $ $ Each of the fixed rate advances is subject to early termination options. The Federal Home Loan Bank reserves the right to terminate each agreement at an earlier date. During 2013, the Company restructured $42 million of existing advances prior to their original maturities into new advances with lower coupon rates and later maturity dates. The difference between the present value of the future cash flows between the original and restructured advances was less than 10% for each of the advances restructured. Therefore, the costs associated with the terminations of the existing advances were embedded into the new advances, and will be recognized over the life of the new advances. The purpose of these restructurings was to save interest expense in the shorter term by lowering the coupon rate on existing advances while also lowering the Company’s interest rate risk exposure in a rising rate environment by extending the advance maturities. F-27 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 10 - UNUSED LINES OF CREDIT At December 31, 2014, the Bank had unused lines of credit to purchase federal funds totaling approximately $29.9 million from unrelated banks. These lines of credit are available on a one to fifteen day basis for general corporate purposes of the Bank. The lenders have reserved the right to withdraw the lines at their option. The Company may also borrow from the Federal Home Loan Bank based on a predetermined formula. Borrowings on this line totaled $80.0 million at December 31, 2014. Additional funds of approximately $14.8 million were available on the line. Advances are subject to approval by the Federal Home Loan Bank and may require the Company to pledge additional collateral. The Company has pledged approximately $154.3 million in loans as qualifying collateral for these borrowings. Also at December 31, 2014, the Company had an unused line of credit totaling approximately $24.6 million with the Federal Reserve Bank of Richmond to borrow funds from its discount window. The Company had pledged loans totaling approximately $38.5 million as collateral for these borrowings. NOTE 11 - JUNIOR SUBORDINATED DEBENTURES On August 5, 2005, Southcoast Capital Trust III (the "Capital Trust"), a non-consolidated subsidiary of the Company, issued and sold a total of 10,310 floating rate securities, with a $1,000 liquidation amount per security (the "Capital Securities"). Institutional buyers bought 10,000 of the Capital Securities denominated as preferred securities and the Company bought the other 310 Capital Securities which are denominated as common securities. The proceeds of those sales, $10.3 million, were used by the Capital Trust to buy $10.3 million of junior subordinated debentures from the Company which are reported on its consolidated balance sheets. The Capital Securities issued by the Capital Trust remain outstanding and mature or are mandatorily redeemable on September 30, 2035. The Company has the right to redeem these securities on or after September 30, 2010. The Company’s investment in the common securities of the Capital Trust totaled $310,000 at December 31, 2014 and December 31, 2013, and is included in “Available for Sale Securities” on its consolidated balance sheets. The preferred securities of the Capital Trust, totaling $10.0 million, qualify as Tier 1 capital under Federal Reserve Board guidelines, subject to limitations. The Capital Securities issued by the Capital Trust accrue and pay distributions quarterly at a rate per annum equal to the three-month LIBOR, which was 0.26 percent at December 31, 2014, plus 150 basis points. The distribution rate payable on the Capital Securities is cumulative and payable quarterly in arrears. The Company has the right, subject to events of default, to defer payments of interest on the Capital Securities for a period not to exceed 20 consecutive quarterly periods, provided that no extension period may extend beyond the maturity date of December 16, 2035. The Company’s payment of interest on the Capital Securities is subject to the Company’s compliance with Federal Reserve Board guidelines regarding the payment of dividends. In accordance with the debenture terms noted above the Company deferred its quarterly dividend payment on these securities beginning with the December 2011 payment. Amounts so deferred compounded quarterly according to the same variable rate terms noted above. During this period of deferral the Company capitalized the dividend payments due, adding them to the principal outstanding for accrual purposes. The Company reinstated quarterly dividend payments beginning with the March 30, 2014 payment, when it also paid in full all interest arrearage in accordance with the requirements of the debenture terms. Accrued interest on these debentures totaled $1,000 and $450,000 at December 31, 2014 and December 31, 2013, respectively. F-28 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 12 - COMMITMENTS AND CONTINGENCIES The Company is party to litigation and claims arising in the normal course of business. Management, after consultation with legal counsel, believes that the liabilities, if any, arising from such litigation and claims will not be material to the Company’s financial position. NOTE 13 - INCOME TAXES Income tax expense (benefit) was as follows: (Dollars in thousands) 4 3 Current expense Federal $ 57 $ - State Deferred expense (benefit) Federal 50 State ) 18 Change in valuation allowance 38 ) Total $ $ ) Income tax expense (benefit) is allocated as follows: (Dollars in thousands) 4 3 Continuing operations $ $ ) Other comprehensive loss ) Total $ $ ) The income tax effect of cumulative temporary differences for deferred tax assets at December 31, 2014 and 2013 is as follows: (Dollars in thousands) December 31, 4 3 Deferred tax assets: Allowance for loan losses $ $ 2,054 Allowance for impairment of other real estate owned 41 80 Net operating loss (NOL) carryforward Unrealized loss on investment securities Deferred revenue Deferred compensation Depreciation 72 Other 364 Total deferred tax assets Deferred tax liabilities: Prepaid expenses 90 81 Total deferred tax liabilities 90 81 Net deferred tax asset Valuation allowance ) ) Total net deferred tax asset $ $ 7,516 F-29 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 13 - INCOME TAXES (Continued) At June 30, 2011, the Company recorded a full valuation allowance against its deferred tax assets totaling approximately $6.4 million. In arriving at its decision to do so, management evaluated the Company’s preceding three year pretax historical losses totaling approximately $19.4 million, the economy of the last several years prior to June 30, 2011 which contributed to these losses, and the Company’s immediate earnings outlook. Based on these factors, management did not consider it more likely than not that the Company would generate sufficient tax liabilities through earnings to offset its level of deferred tax assets. Prior to the year ending December 31, 2008, the Company had a consistent history of generating significant pretax income. The tax losses generated during the years ended December 31, 2010 and 2009 were completely absorbed through the use of net operating loss carrybacks. These factors, coupled with the Company’s performance projections over the next several years, led to the Company’s decision to not provide for a valuation allowance prior to June 30, 2011. However, management’s assessment of the near term realizability of the deferred tax asset changed as a result of the required provisions for loan losses and other real estate owned for the three months ended June 30, 2011. These provisions and the then current economic conditions that fueled them led to uncertainty about the required level of future provisions and, therefore, led management to the conclusion that a full valuation allowance on the Company’s deferred tax assets was needed. During 2013, the Company reversed most of its valuation allowance on its deferred tax assets. The decision to reverse the valuation allowance was due to a change in management’s assessment of the near term realizability of the deferred tax assets. This change in assessment was the result of improved operating results, most notably six consecutive quarters of profitability beginning with the three months ended March 31, 2012. The profitability during these periods included core earnings. These improved results provided positive evidence of the Company’s ability to generate the future profits necessary to realize the benefits provided by its deferred tax assets in future periods. As of December 31, 2014, the Company maintained a full valuation allowance of $243,000 on its holding company state income tax items. Included in these items was a net operating loss carryforward totaling $143,000. Throughout the Company’s history, the holding company has consistently produced operating losses on a standalone basis, and the realizability of any of its deferred tax items continues to remain in doubt. The Company’s deferred tax assets related to realizable net operating loss carryforwards of $1,752,000 expire as follows: $1,332,000 in 2031; $383,000 in 2032; and $37,000 in 2033. The net operating loss carryforwards to which the deferred tax assets relate expire as follows: $3,916,000 in 2031; $1,127,000 in 2032; and $111,000 in 2033. The Company believes it will generate sufficient profits to utilize its carryforwards prior to these expiration dates. The provision for income taxes is reconciled to the amount of income tax computed at the federal statutory rate on income (loss) before income taxes for the years ended December 31, as follows: (Dollars in thousands) 4 3 Amount % Amount % Tax expense at statutory rate $ 34 % $ 34 % Increase (decrease) in taxes resulting from: State tax (net of federal benefit) 77 1 9 Officers’ life insurance ) (5 ) ) (2 ) Municipal interest ) (1 ) ) (2 ) Other tax preference items 9 0 30 1 Valuation allowance change 38 1 ) ) Tax expense (benefit) $ 30 % $ ) )% The Company is no longer subject to examination by taxing authorities for years before 2011. The Company has analyzed the tax positions taken or expected to be taken in its tax returns and concluded it has no liability related to uncertain tax positions. F-30 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 14 - RELATED PARTY TRANSACTIONS Directors, executive officers and their affiliates are customers of and have banking transactions with the Bank in the ordinary course of business. A summary of loan transactions with directors and executive officers, including their affiliates, is as follows: (Dollars in thousands) December 31, 4 3 Balance, beginning of year $ 1,680 $ 1,380 New loans - Repayments ) ) Balance, end of year $ $ Deposits by directors and executive officers, including their affiliates, at December 31, 2014 and 2013 totaled $806,000 and $671,000, respectively. NOTE 15 - FINANCIAL INSTRUMENTS WITH OFF-BALANCE SHEET RISK The Bank is party to financial instruments with off-balance sheet risk in the normal course of business to meet the financing needs of its customers. These instruments include commitments to extend credit and standby letters of credit. They involve elements of credit and interest rate risk in excess of the amounts shown on the balance sheets. The Bank’s exposure to credit loss in the event of nonperformance by the other party to the financial instrument for commitments to extend credit and standby letters of credit is represented by the contractual amounts of those instruments. The Bank uses the same credit policies in making commitments and conditional obligations as it does for on-balance sheet instruments. A summary of the Bank’s commitments is as follows: (in thousands) December 31, 4 3 Commitments to extend credit $ $ Standby letters of credit 62 Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any material condition established in the contract. Commitments generally have fixed expiration dates or other termination clauses and may require the payment of a fee. The Bank evaluates each customer’s credit worthiness on a case-by-case basis. The amount of collateral obtained, if deemed necessary by the Bank upon extension of credit, is based on management’s credit evaluation of the borrower. Collateral varies but may include accounts receivable, inventory, property, plant and equipment, and commercial and residential real estate. Standby letters of credit are conditional commitments issued by the Bank to guarantee the performance of a customer to a third party. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers. Collateral varies but may include accounts receivable, inventory, equipment, marketable securities and property. Since many letters of credit are expected to expire without being drawn upon, they do not necessarily represent future cash requirements and the fair value of any liability associated with letters of credit is insignificant. The Bank enters into commitments to originate loans whereby the interest rate on the loan is determined prior to funding (rate lock commitments). Rate lock commitments on mortgage loans that are intended to be sold are considered to be derivatives. Accordingly, such commitments, if material, along with any related fees received from potential borrowers, are recorded at fair value as derivative assets or liabilities, with changes in fair value recorded in the net gain or loss on sale of mortgage loans. Fair value is based on fees currently charged to enter into similar agreements, and for fixed-rate commitments also considers the difference between current levels of interest rates and the committed rates. Due to the small amount and frequent turnover of loans held-for-sale, the derivative value is considered immaterial. F-31 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 16 - EMPLOYEE BENEFIT PLANS The Company maintains a 401(k) Plan for the benefit of all eligible employees. Upon ongoing approval of the Board of Directors, the Company matches 100 percent of employee contributions up to the first three percent of compensation, plus 50 percent of employee contributions on the next two percent of compensation, subject to certain adjustments and limitations. The Company may also make an elective three percent contribution to the Plan accounts of all eligible employees. Contributions made to the Plan in 2014 and 2013 amounted to $127,000 and $118,000, respectively. The Company entered into a Supplemental Executive Retirement Plan (SERP) during 2008 with its Chief Executive Officer. The Company accrued deferred compensation expense of $231,000 and $211,000 in 2014 and 2013, respectively, in relation to this plan. The accrued liability for the SERP at December 31, 2014 and 2013 totaled $1,870,000 and $1,639,000, respectively. The Company has entered into Endorsement Split Dollar Agreements with two of its executive officers relating to split dollar life insurance policies covering each of them. The Company is the sole owner of these life insurance policies and is required to maintain the policies in full force and effect and pay any premiums due on the policies. The agreements provide that if the executive’s death occurs before the earlier of the date of his termination of employment with the Company or the date that is six months after the executive attains age 70, the executive’s beneficiary will be entitled to the net death proceeds under the policies. The executive’s interest in the policies will be extinguished at the earlier of the date of his termination of employment or six months after the date on which he attains age 70, and the Company will be entitled to any remaining proceeds of the policies, provided a change in control has not occurred. In the event of a change in control prior to the termination of the executive’s employment, the Company is required to transfer to the executive ownership of the policy. The agreements also provide that the Company may not amend or terminate the executive’s interest in the policies unless the policies are replaced with comparable ones, including a new split dollar agreement. The agreements also provide for a claims and review procedure in the event persons have not received benefits under the agreement to which they believe they are entitled. If they had died on December 31, 2014, the death benefits payable to the executives’ beneficiaries upon the executive’s death would have totaled $2,811,000. During 2014, the Company terminated an existing Endorsement Split Dollar Agreement with another of its executive officers. The terms of the split dollar agreement terminated were identical to those described above. In exchange for a payment of $271,000, which represented half of the policy’s cash surrender value, the Company sold ownership of the policy to the executive and relinquished all claims to future death benefits. The Company also agreed to make an annual payment of $120,000 to the executive, which he will use to timely pay the annual premium on the policy until the earliest of the executive’s separation from service, his death, or a change in control. If the annual premium for the policy is reduced for any reason, the annual payment to the executive will be reduced by the same amount. The death benefits associated with this policy total $7,500,000. Immediately prior to execution of the termination agreement, the death benefits payable to the executive’s beneficiaries would have totaled $6,780,000. NOTE 17 - EMPLOYEE STOCK PURCHASE PLAN Since 2000, the Company has maintained successive five-year Employee Stock Purchase Plans for the benefit of officers and employees which allow officers and employees to have the Company make payroll withholdings for the purpose of buying Company stock. The current plan expires in 2015. The purchase price is 85 percent of the closing quoted market price of the first or last business day of the quarter, whichever is less. Shares are purchased immediately following the last business date of the quarter. During 2014 and 2013, the Company issued 14,512 and 16,547 shares of common stock, respectively, under this plan. Proceeds from stock issuances during 2014 and 2013 totaled $99,000 and $107,000, respectively. NOTE 18 - DIVIDENDS There are no current plans to initiate payment of cash dividends and future dividend policy will depend on the Company’s earnings, capital requirements, financial condition and other factors considered relevant by the Board of Directors. The Bank’s ability to pay dividends to the Company is restricted by the laws and regulations of the State of South Carolina. Generally, these restrictions require the Bank to obtain the prior written consent of the South Carolina Commissioner of Banking to pay dividends. F-32 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 19 - REGULATORY MATTERS The Company and the Bank are subject to various regulatory capital requirements administered by the federal banking agencies. Failure of the Bank to meet minimum capital requirements can initiate certain mandatory, and possible additional discretionary actions by regulators that, if undertaken, could have a direct material effect on the Bank’s financial statements. Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Bank must meet specific capital guidelines that involve quantitative measures of the Bank’s assets, liabilities, and certain off-balance-sheet items as calculated under regulatory accounting practices. The Bank’s capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors. Quantitative measures established by regulation to ensure capital adequacy require the Bank to maintain minimum amounts and ratios (set forth in the table below) of total and Tier 1 capital to risk-weighted assets, and of Tier 1 capital to average assets. Management believes, as of December 31, 2014, that the Company and the Bank meet all capital adequacy requirements to which they are subject. As of December 31, 2014, the most recent notification of the regulators categorized the Bank as well capitalized under the regulatory framework for prompt corrective action. There are no conditions or events since that notification that management believes have changed the institution’s category. The following table summarizes the capital ratios and the regulatory minimum requirements for the Company and the Bank. To Be Well- Capitalized Under For Capital Prompt Corrective Actual Adequacy Purposes Action Provisions (Dollars in thousands) Amount Ratio Amount Ratio Amount Ratio December 31, 201 4 The Company Total capital (to risk-weighted assets) $ % $ % N/A N/A Tier 1 capital (to risk-weighted assets) 4.00 N/A N/A Tier 1 capital (to average assets) 4.00 N/A N/A The Bank Total capital (to risk-weighted assets) $ % $ % $ % Tier 1 capital (to risk-weighted assets) Tier 1 capital (to average assets) December 31, 201 3 The Company Total capital (to risk-weighted assets) $ % $ % N/A N/A Tier 1 capital (to risk-weighted assets) 4.00 N/A N/A Tier 1 capital (to average assets) 4.00 N/A N/A The Bank Total capital (to risk-weighted assets) $ % $ % $ % Tier 1 capital (to risk-weighted assets) Tier 1 capital (to average assets) (1) Minimum requirements for bank holding companies with greater than $500 million in consolidated total assets (the Company is not currently subject to these requirements) F-33 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 20 - ESTIMATED FAIR VALUE OF FINANCIAL INSTRUMENTS Fair value is the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. Generally accepted accounting principles also establish a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1 - Quoted prices in active markets for identical assets or liabilities. Level 1 assets and liabilities include debt and equity securities and derivative contracts that are traded in an active exchange market, as well as U.S. Treasuries, and money market funds. Level 2 - Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 2 assets and liabilities include debt securities with quoted prices that are traded less frequently than exchange-traded instruments, mortgage backed securities, municipal bonds, corporate debt securities, and derivative contracts whose value is determined using a pricing model with inputs that are observable in the market or can be derived principally from or corroborated by observable market data. Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Level 3 assets and liabilities include financial instruments whose value is determined using pricing models, real estate appraisals, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant management judgment or estimation. For example, this category generally includes certain private equity investments, asset-backed securities in less liquid markets, retained residual interests in securitizations, residential mortgage servicing rights, and other real estate owned when adjusting for selling costs, and impaired loans. The Company used the following methods and assumptions to estimate fair value: Available for Sale Investment Securities Investment securities available-for-sale are recorded at fair value on a recurring basis. Fair value measurement is based upon quoted prices, if available (Leve1 1). If quoted prices are not available, fair values are calculated based on market prices of similar securities (Level 2). For securities where quoted prices or market prices of similar securities are not available, fair values are calculated using discounted cash flows or other market indicators (Level 3). Securities classified as Level 3 include asset-backed securities in less liquid markets. The fair values of Level 3 available for sale investment securities are determined by a third party pricing service and reviewed by the Company’s Chief Financial Officer for reasonableness. The fair value of the trust preferred securities is computed based upon discounted cash flows estimated using interest rates, principal balances of note classes and underlying issuers, the timing and amount of interest and principal payments of the underlying issuers, and the allocation to the note classes. Current estimates of expected cash flows are based on the most recent trustee reports and any other relevant market information, including announcements of interest payment deferrals or defaults of underlying issuers. The payment, default and recovery assumptions are believed to reflect the assumptions of market participants. Cash flows are discounted at appropriate market rates, including consideration of credit spreads and illiquidity discounts. Loans Held for Sale Mortgage loans held for sale are carried at the lower of cost or market value. The fair value of mortgage loans held for sale is based on what secondary markets are currently offering for portfolios with similar characteristics. As such, the Company categorizes loans subjected to nonrecurring fair value adjustments as Level 2. There were no fair value adjustments to mortgage loans held for sale as of December 31, 2014 and December 31, 2013. F-34 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 20 - ESTIMATED FAIR VALUE OF FINANCIAL INSTRUMENTS (Continued) Impaired Loans Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired. Impaired loans are carried at the lesser of their principal balance or their fair value. The Company considers problem loans with principal balances of $250,000 or greater individually for impairment. The fair value of loans individually evaluated for impairment is estimated using one of several methods, including the present value of expected cash flows, market price of the loan, if available, or fair value of the underlying collateral less estimated costs to sell. At December 31, 2014, all impaired loans deemed collateral dependent were evaluated based on the fair value of the collateral less estimated costs to sell. Those impaired loans not requiring a specific allowance for loan losses allocation represent loans with fair values equal to or exceeding their recorded investments. Impaired loans for which a specific allowance is established based on the fair value of collateral require classification in the fair value hierarchy. If the fair value of an impaired loan is based on an observable market price of the loan the Company records the impaired loan as nonrecurring Level 2. When the fair value of an impaired loan is based on discounted cash flows or the fair value of the underlying collateral less estimated costs to sell the Company records the impaired loan as nonrecurring Level 3. Other real estate owned Assets acquired through or instead of loan foreclosure are initially recorded at fair value less estimated costs to sell when acquired, establishing a new cost basis. These assets are subsequently accounted for at lower of cost or fair value less estimated costs to sell. Fair value is commonly based on recent real estate appraisals. For both collateral dependent impaired loans and other real estate owned the Company uses appraisals prepared by certified appraisal professionals whose qualifications and licenses have been reviewed and verified by the Company. These appraisals may utilize a single valuation approach or a combination of approaches, including comparable sales and the income approach. Adjustments are routinely made in the appraisal process by the independent appraisers to adjust for differences between the comparable sales and income data available. Such adjustments are usually significant and typically lead to a Level 3 classification of the inputs for determining fair value. Once the Company receives an appraisal on an impaired loan, the Chief Credit Officer and Chief Financial Officer review the assumptions and approaches utilized in the appraisal as well as the overall resulting fair value in comparison with independent data sources such as recent market data or industry-wide statistics, as well as the Company’s own loss experience. For appraisals received on other real estate owned, the Chief Financial Officer and Chief Operating Officer use a similar approach. The Company may take additional discounts against the appraisals based on the circumstances surrounding individual properties. Assets measured at fair value on a recurring basis are as follows as of December 31, 2014 and December 31, 2013 (amounts in thousands) : December 31, 2014 Quoted Market Price in Active Markets ( Level 1 ) Significant Other Observable Inputs ( Level 2 ) Significant Unobservable Inputs ( Level 3 ) Total Available-for-sale investment securities Mortgage backed Government sponsored enterprises $ - $ $ - $ Municipals - - Other - Total assets at fair value $ - $ $ $ December 31, 201 3 Quoted Market Price in Active Markets ( Level 1 ) Significant Other Observable Inputs ( Level 2 ) Significant Unobservable Inputs ( Level 3 ) Total Available-for-sale investment securities Mortgage backed Government sponsored enterprises $ - $ $ - $ Municipals - - Other - Total assets at fair value $ - $ $ $ F-35 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 20 - ESTIMATED FAIR VALUE OF FINANCIAL INSTRUMENTS (Continued) Investments in collateralized debt obligations and trust preferred securities comprise the Company’s Level 3 assets as shown above. Discounted cash flows are calculated using spread to swap and LIBOR curves that are updated to incorporate loss severities, volatility, credit spread and optionality. During times when trading is more liquid, broker quotes are used (if available) to validate the model. Rating agency and industry research reports as well as defaults and deferrals on individual securities are reviewed and incorporated into the calculations. There were no transfers between Level 1 and Level 2 during 2014 or 2013. The Company has no liabilities carried at fair value or measured at fair value on a recurring basis. The following table reconciles the changes in recurring Level 3 financial instruments for the twelve months ended December 31, 2014 and 2013 (amounts in thousands) : December 31, December 31, Beginning of year balance $ $ Discount accretion 10 9 Unrealized gain (loss) Ending balance $ $ The following table presents quantitative information about Level 3 fair value measurements at December 31, 2014 (amounts in thousands) : Valuation Security Type Fair Value Technique Unobservable Input Rates Collateralized Debt Obligations $ Discounted cash flows Discount rate Approximately 9% Weighted default probability for deferring issuers Approximately 36% Recovery rate on deferring issuers 10% - 15% Default probability for current issuers 0.33% - 7.50% Trust Preferred Security $ Discounted cash flows Discount rate Approximately 4% The significant unobservable inputs used in the fair value measurement of the Company’s collateralized debt obligations investments are prepayment rates, probability of default, and loss severity in the event of default. Significant increases/(decreases) in any of those inputs in isolation would result in a significantly lower/(higher) fair value measurement. Generally, a change in the assumption used for the probability of default is accompanied by a directionally similar change in the assumption used for the loss severity and a directionally opposite change in the assumption used for prepayment rates. In addition to the collateralized debt obligations included in the table above, the Company owns a trust preferred security backed by a single issuer for which meaningful pricing data is not readily available. The security’s book value of $500,000 is assumed to equal its fair value. The discount rate shown for the security in the table above approximates the security’s yield rate at December 31, 2014. There were no changes in unrealized gains and losses recorded in earnings for either of the years ended December 31, 2014 or December 31, 2013. F-36 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 20 - ESTIMATED FAIR VALUE OF FINANCIAL INSTRUMENTS (Continued) Assets measured at fair value on a nonrecurring basis are as follows as of December 31, 2014 and December 31, 2013 (amounts in thousands) : December 31, 2014 Quoted Market Price in Active Markets ( Level 1 ) Significant Other Observable Inputs ( Level 2 ) Significant Unobservable Inputs ( Level 3 ) Total Impaired Loans 1 - 4 Family Residential $ - $ - $ $ Commercial Real Estate - - Other Real Estate Owned 1 – 4 Family Residential - - Construction and Land Development - - 54 54 Total assets at fair value $ - $ - $ $ December 31, 2013 Quoted Market Price in Active Markets ( Level 1 ) Significant Other O bservable Inputs ( Level 2 ) Significant Unobservable Inputs ( Level 3 ) Total Impaired Loans 1 - 4 Family Residential $ - $ - $ $ Multifamily Residential - - Commercial Real Estate - - Construction and Land Development - - Other Real Estate Owned 1 – 4 Family Residential - - Construction and Land Development - - Total assets at fair value $ - $ - $ $ Impaired loans that are measured for impairment using the fair value of the collateral had a recorded investment of $3,065,000 with a valuation allowance of $63,000 at December 31, 2014, resulting in an additional provision for loan losses of $40,000 for the year ended December 31, 2014. These additional provisions were all assigned to 1 – 4 Family Residential loans. Impaired loans that are measured for impairment using the fair value of the collateral had a recorded investment of $4,970,000 with a valuation allowance of $216,000 at December 31, 2013, resulting in an additional provision for loan losses of $149,000 for the year ended December 31, 2013. These additional provisions were as follows: $8,000 for Construction and Land Development loans, $132,000 for 1 – 4 Family Residential loans, and $9,000 for Multifamily loans. Other real estate owned measured at fair value less costs to sell had a net carrying amount of $361,000, which is made up of the outstanding balance of $482,000, net of a valuation allowance of $121,000, at December 31, 2014. This valuation allowance included $6,000 of impairment made during the year ended December 31, 2014. All of this impairment related to 1-4 Family Residential real estate. Other real estate owned measured at fair value less costs to sell had a net carrying amount of $780,000, which is made up of the outstanding balance of $1,014,000, net of a valuation allowance of $234,000, at December 31, 2013. This valuation allowance included $75,000 of impairment made during the year ended December 31, 2013. The breakdown of this impairment was as follows: $14,000 for construction and land development, and $61,000 for 1-4 Family Residential. F-37 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 20 - ESTIMATED FAIR VALUE OF FINANCIAL INSTRUMENTS (Continued) The Company has no liabilities carried at fair value or measured at fair value on a nonrecurring basis. The following table presents quantitative information about Level 3 fair value measurements for financial instruments measured at fair value on a non-recurring basis at December 31, 2013: Valuation Techniques Unobservable Inputs Range Impaired Loans 1 - 4 Family Residential Sales comparison approach Bank Owned Discount 10%-20 % Multifamily Residential Construction and Land Development Commercial Real Estate Sales comparison approach Bank Owned Discount 10%-20 % Income approach Capitalization Rate 8% - 12 % Other Real Estate Owned Commercial Real Estate Sales comparison approach Bank Owned Discount 10%-20 % Income approach Capitalization Rate 8% - 12 % Commercial Lots Sales comparison approach Bank Owned Discount 10%-20 % Residential 1 – 4 Family Lots Residential 1 – 4 Family Homes Residential 1 – 4 Under Construction Multifamily Residential F-38 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 20 - ESTIMATED FAIR VALUE OF FINANCIAL INSTRUMENTS (Continued) The estimated fair values of the Company’s financial instruments are as follows (amounts in thousands): Fair Value Measurements at December 31 , 201 4 Using: Carrying Amount Level 1 Level 2 Level 3 Total Financial assets Cash and cash equivalents $ $ $ - $ - $ Available for sale investment securities - Federal Home Loan Bank Stock N/A N/A N/A N/A Loans, net - - Accrued interest receivable - 97 Financial liabilities Deposits - Short term borrowings - - Advances from Federal Home Loan Bank - - Junior subordinated debentures - - Accrued interest payable - 1 Fair Value Measurements at December 31, 201 3 Using: Carrying Amount Level 1 Level 2 Level 3 Total Financial assets Cash and cash equivalents $ $ $ - $ - $ Available for sale investment securities - Federal Home Loan Bank Stock N/A N/A N/A N/A Loans held for sale - - Loans, net - - Accrued interest receivable - Financial liabilities Deposits - Short term borrowings - - Advances from Federal Home Loan Bank - - Junior subordinated debentures - - Accrued interest payable - Valuation Methodologies – Assets and Liabilities not recorded at Fair Value The following is a description of the valuation methodologies used for assets and liabilities that are not recorded at fair value, but whose fair value must be estimated and disclosed: Cash and Cash Equivalents The carrying amounts of cash and short-term instruments approximate fair values and are classified Level 1. F-39 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 20 - ESTIMATED FAIR VALUE OF FINANCIAL INSTRUMENTS (Continued) FHLB Stock It is not practical to determine the fair value of FHLB stock due to restrictions placed on its transferability. Loans Fair values of loans, excluding loans held for sale, are estimated as follows: For variable rate loans that reprice frequently and with no significant change in credit risk, fair values are based on carrying values , resulting in a Level 3 classification. Fair values for other loans are estimated using discounted cash flow analyses, using interest rates currently being offered for loans with similar terms to borrowers of similar credit quality , resulting in a Level 3 classification. Impaired loans are valued at the lower of cost or fair value as described previously. The methods utilized to estimate the fair values of loans do not necessarily represent an exit price. The fair values of loans held for sale are estimated based upon binding contracts and quotes from third party investors , resulting in a Level 2 classification. Deposits The fair values disclosed for demand deposits (e.g., interest and non-interest checking, passbook savings, and certain types of money market accounts) are, by definition, equal to the amount payable on demand at the reporting date (i.e., their carrying amount) , resulting in a Level 1 classification. The carrying amounts of variable rate, fixed-term money market accounts and certificates of deposit approximate their fair values at the reporting date , resulting in a Level 1 classification. Fair values for fixed rate certificates of deposit are estimated using a discounted cash flows calculation that applies interest rates currently being offered on certificates to a schedule of aggregated expected monthly maturities on time deposits , resulting in a Level 2 classification. Short-term Borrowings The carrying amounts of federal funds purchased, borrowings under repurchase agreements, and other short-term borrowings, generally maturing within ninety days, approximate their fair values , resulting in a Level 2 classification. Other Borrowings The fair values of the Company’s long-term borrowings are estimated using discounted cash flow analyses based on the current borrowing rates for similar types of borrowing arrangements , resulting in a Level 2 classification. The fair values of the Company’s Subordinated Debentures are estimated using discounted cash flow analyses based on the current borrowing rates for similar types of borrowing arrangements , resulting in a Level 3 classification. Accrued Interest Receivable/Payable The carrying amounts of accrued interest are assigned Levels 1, 2, or 3 classifications commensurate with the assets or liabilities to which they are associated. Off-balance Sheet Instruments Fair values for off-balance sheet, credit-related financial instruments are based on fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreements and the counterparties’ credit standing. The fair value of commitments is not material. F-40 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 21 - PARENT COMPANY FINANCIAL INFORMATION Following is condensed financial information of Southcoast Financial Corporation ( parent company only ): CONDENSED BALANCE SHEETS (Dollars in thousands) December 31, 4 2013 ASSETS Cash $ $ 1,719 Investments available for sale Investment in subsidiaries Property and equipment, net Receivables from subsidiaries - Other real estate owned, net - Deferred tax asset, net Other assets 70 84 Total assets $ $ 55,032 LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable $ $ 2,153 Junior subordinated debentures Shareholders’ equity 42,569 Total liabilities and shareholders’ equity $ $ 55,032 CONDENSED STATEMENTS OF INCOME (LOSS) (Dollars in thousands) For the years ended December 31, Income Dividends from subsidiaries $ $ Interest and dividends 2 - Expenses ) ) Income before income taxes Income tax benefit ) ) Income before equity in undistributed net income of subsidiaries Equity in undistributed net income of subsidiaries Net income $ $ F-41 SOUTHCOAST FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements NOTE 21 - PARENT COMPANY FINANCIAL INFORMATION – (Continued) CONDENSED STATEMENTS OF CASH FLOWS (Dollars in thousands) For the years ended December 31, 2014 2013 Operating Activities Net income $ 3,737 $ 9,065 Adjustments to reconcile net income to net cash used by operating activities Equity in undistributed net income of subsidiaries ) ) Depreciation 14 14 Increase in deferred taxes ) ) (Increase) decrease in other assets ) Increase (decrease) in other liabilities ) Net cash provided (used) by operating activities ) Investing activities Purchase of property and equipment - (3 ) Purchase of Other real estate owned from banking subsidiary ) - Capital contribution to banking subsidiary ) (3 ) Net cash used by investing activities ) (3 ) Financing activities Net proceeds from issuance of stock 99 Net cash provided by financing activities 99 Net change in cash ) Cash, beginning of year Cash, end of year $ $ F-42
